Exhibit 10.1

Cal Dive International, Inc.

$75,000,000 Aggregate Principal Amount

5.00% Convertible Senior Notes Due 2017

PURCHASE AGREEMENT

dated July 12, 2012

Wells Fargo Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith

Incorporated



--------------------------------------------------------------------------------

Purchase Agreement

July 12, 2012

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH

            INCORPORATED

As Representatives of the several Initial Purchasers

c/o

Wells Fargo Securities, LLC

375 Park Avenue

New York, NY 10152

Merrill Lynch, Pierce, Fenner & Smith

            Incorporated

One Bryant Park

New York, NY 10036

Ladies and Gentlemen:

Introductory. Cal Dive International, Inc., a Delaware corporation (the
“Company”), proposes to sell to the several purchasers named in Schedule A (the
“Initial Purchasers”), for whom you (the “Representatives”) are acting as
representatives, the respective aggregate principal amount of the Company’s
5.00% Convertible Senior Notes due 2017 (the “Firm Notes”) set forth opposite
each Initial Purchaser’s name in Schedule A. The Company also proposes to grant
to the Initial Purchasers an option to purchase up to an additional $11,250,000
aggregate principal amount of its 5.00% Convertible Senior Notes due 2017 to
cover overallotments (the “Optional Notes”). The Firm Notes and, if and to the
extent such option is exercised, the Optional Notes are collectively called the
“Notes”. The obligations of the Company pursuant to the Notes will be
unconditionally guaranteed on a senior unsecured basis (the “Guarantees” and,
together with the Notes, the “Securities”), jointly and severally, by (x) each
of the Company’s existing and future wholly owned domestic subsidiaries that
guarantee the Company’s senior secured credit facilities or (y) if no such
facilities exist, each of the Company’s existing and future wholly owned
domestic subsidiaries (the “Guarantors”). The terms Representatives and Initial
Purchasers shall mean either the singular or plural as the context requires.

 

1



--------------------------------------------------------------------------------

The Notes will be convertible by the holders thereof into cash, fully paid,
non-assessable shares of common stock, $0.01 par value per share, of the Company
(the “Common Stock”) or a combination of cash and shares of Common Stock, at the
option of the Company and on the terms, and subject to the conditions, set forth
in the Indenture (as defined below). As used herein, “Conversion Shares” means
the shares of Common Stock, if any, into which the Notes are convertible. The
Securities will be issued pursuant to an indenture to be dated as of the Closing
Date (as defined in Section 2 hereof) (the “Indenture”) among the Company, the
Guarantors and The Bank of New York Mellon, N.A., as trustee (the “Trustee”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchasers may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after the date of this Agreement. The Securities will
be offered and sold to or through the Initial Purchasers without being
registered under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), in reliance upon an
exemption therefrom. The terms of the Securities and the Indenture will require
that investors that acquire Securities expressly agree that Securities (and any
Conversion Shares) may only be resold or otherwise transferred, after the date
hereof, if such Securities (or Conversion Shares, if any) are registered for
sale under the Securities Act or if an exemption from the registration
requirements of Securities Act is available (including the exemption afforded by
Rule 144A (“Rule 144A”) thereunder).

The Company has prepared and delivered to each Initial Purchaser copies of a
preliminary offering memorandum dated as of July 12, 2012 prior to the
Applicable Time (as defined below) (the “Preliminary Offering Memorandum”) and
has prepared and will deliver to each Initial Purchaser, on the date hereof or
the next succeeding day, copies of a final offering memorandum dated as of
July 12, 2012 (the “Final Offering Memorandum”), each for use by such Initial
Purchaser in connection with its solicitation of purchases of, or offering of,
the Securities. “Offering Memorandum” means, with respect to any date or time
referred to in this Agreement, the most recent offering memorandum (whether the
Preliminary Offering Memorandum or the Final Offering Memorandum, or any
amendment or supplement to either such document), including exhibits thereto and
any documents incorporated therein by reference, which has been prepared and
delivered by the Company to the Initial Purchasers, in the case of the
Preliminary Offering Memorandum prior to the Applicable Time, in connection with
their solicitation of purchases of, or offering of, the Securities. The Company
will prepare a final term sheet reflecting the final terms of the Securities, in
the form set forth in Schedule B hereto (the “Final Term Sheet”), and will
deliver such Final Term Sheet to the Initial Purchasers prior to the Applicable
Time in connection with their solicitation of purchases of, or offering of, the
Securities. The Company agrees that, unless it obtains the prior written consent
of the Representatives, it will not make any offer relating to the Securities by
any written materials other than the Offering Memorandum and the Issuer Written
Information. “Issuer Written Information” means (i) any writing intended for
general distribution to investors as evidenced by its being specified in
Schedule C hereto, including the Final Term Sheet, and (ii) any “road show” that
is a “written communication” within the meaning of the Securities Act. “General
Disclosure Package” means the Preliminary Offering Memorandum and any Issuer
Written Information specified on Schedule C hereto and issued at or prior to
8:30 P.M., New York City time, on July 12, 2012 or such other time as agreed by
the Company and the Representatives (such date and time, the “Applicable Time”).

 

2



--------------------------------------------------------------------------------

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to mean and
include all such financial statements and schedules and other information which
are incorporated by reference into the Offering Memorandum; and all references
in this Agreement to amendments or supplements to the Offering Memorandum shall
be deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder (the
“Exchange Act”) which is incorporated by reference into the Offering Memorandum.

Each of the Company and the Guarantors hereby confirms its agreements with the
Initial Purchasers as follows:

Section 1. Representations and Warranties. Each of the Company and the
Guarantors hereby represents and warrants to each Initial Purchaser as of the
date hereof, as of the Applicable Time (as defined below), as of the Closing
Date and as of each Subsequent Closing Date (as defined in Section 2 hereof) if
any, and covenants to each Initial Purchaser as follows:

(a) General Disclosure Package; Rule 144A Eligibility. The Company hereby
confirms that it has authorized the use of the General Disclosure Package,
including the Preliminary Offering Memorandum and the Final Term Sheet, and the
Final Offering Memorandum in connection with the offer and sale of the
Securities by the Initial Purchasers. The Securities are eligible for resale
pursuant to Rule 144A and will not be, on the Closing Date or any Subsequent
Closing Date, if applicable, of the same class as securities of the Company
listed on a national securities exchange registered under Section 6 of the
Exchange Act, or quoted in a U.S. automated interdealer quotation system.

(b) No Registration Required; No General Solicitation. Subject to compliance by
the Initial Purchasers with the representations, warranties and covenants of the
Initial Purchasers and the procedures set forth in Section 6 hereof, it is not
necessary in connection with the offer, sale and delivery of the Securities to
the Initial Purchasers and to each Subsequent Purchaser in the manner
contemplated by this Agreement, the General Disclosure Package and the Final
Offering Memorandum to register the Securities under the Securities Act or to
qualify the Indenture under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”). None of the Company, its Affiliates (as defined in
Section 6(c) hereof) or any person acting on behalf of the Company or its
Affiliates (other than the Initial Purchasers, as to whom the Company makes no
representation) has engaged, in connection with the offering of the Securities,
in any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.

(c) Accurate Disclosure. As of the Applicable Time, neither (A) the General
Disclosure Package nor (B) any Issuer Written Information, when considered
together with the General Disclosure Package, included, includes or will include
any untrue statement of a material fact or omitted, omits or will omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading. The Final
Offering Memorandum, as of its date, as of the Closing Date and as of any
Subsequent Closing Date, did not, does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the

 

3



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading. The documents
incorporated or deemed to be incorporated by reference in the General Disclosure
Package and the Final Offering Memorandum, when such documents incorporated by
reference were filed with the Securities and Exchange Commission (the
“Commission”), when read together with the other information in the General
Disclosure Package or the Final Offering Memorandum, as the case may be, did
not, do not and will not contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
representations and warranties in this subsection shall not apply to statements
in or omissions in the General Disclosure Package or the Final Offering
Memorandum made in reliance upon and in conformity with Initial Purchaser
Information (as defined in Section 9(b) hereof).

(d) Accuracy of Statements in Offering Memorandum. The statements in each of the
Preliminary Offering Memorandum and the Final Offering Memorandum under the
headings “Description of the Notes,” “Description of Capital Stock” and “Certain
United States Federal Tax Considerations” insofar as such statements summarize
legal matters, agreements, documents or proceedings discussed therein, are, as
of the date of this Agreement and as of the Closing Date and any Subsequent
Closing Date, accurate and fair summaries of such legal matters, agreements,
documents or proceedings.

(e) Incorporation of Documents by Reference. The documents incorporated or
deemed to be incorporated by reference in the Preliminary Offering Memorandum
and the Final Offering Memorandum, when they became effective or at the time
they were or hereafter are filed with the Commission, complied and will comply
in all material respects with the requirements of the Exchange Act.

(f) Authorization of the Purchase Agreement. This Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company.

(g) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and each of the Guarantors and, when duly executed and delivered by
each of the Company, the Guarantors and the Trustee, will constitute a valid and
binding agreement of the Company and each of the Guarantors, enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
the enforcement thereof may be limited by bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar laws affecting enforcement of creditors’ rights generally
and except as enforcement thereof is subject to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

(h) Authorization of the Notes. The Notes have been duly authorized and, on the
respective Closing Date and any Subsequent Closing Date, as applicable, will
have been duly executed by the Company and, when authenticated, issued and
delivered in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor as provided in this Agreement, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity (regardless of whether
enforcement is considered in a proceeding in equity or at law), and will be in
the form contemplated by, and entitled to the benefits of, the Indenture.

 

4



--------------------------------------------------------------------------------

(i) Authorization of the Guarantees. The Guarantees with respect to the Notes of
each Guarantor have been duly authorized by such Guarantor; and, on the
respective Closing Date and any Subsequent Closing Date, as applicable, when the
Notes have been authenticated, issued and delivered in the manner provided for
in the Indenture and delivered against payment therefor as provided in this
Agreement, the Guarantees of each Guarantor with respect to such Notes will
constitute valid and binding obligations of such Guarantor, enforceable against
such Guarantor in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency (including, without limitation, all
laws relating to fraudulent transfers), reorganization, moratorium or similar
laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law), and will
be in the form contemplated by, and entitled to the benefits of, the Indenture.

(j) Authorization of the Conversion Shares. The maximum number of shares of
Common Stock initially issuable upon conversion of the Notes (including the
maximum number of shares of Common Stock that may be issued upon conversion of
the Notes in connection with a make-whole fundamental change), assuming the
Company elects to issue and deliver solely shares of Common Stock in respect of
all such conversions, have been duly authorized and reserved for issuance upon
such conversion by all necessary corporate action, and any such shares of Common
Stock, when issued upon such conversion, will be validly issued and will be
fully paid and non-assessable; and the issuance of any such shares of Common
Stock upon such conversion will not be subject to the preemptive or other
similar rights of any security holder of the Company.

(k) No Applicable Registration or Other Similar Rights. Except as described in
the General Disclosure Package and the Final Offering Memorandum, there are no
persons with registration or other similar rights to have any securities
registered for sale or sold by the Company under the Securities Act.

(l) No Material Adverse Change. Except as otherwise disclosed in the General
Disclosure Package and the Final Offering Memorandum, subsequent to the
respective dates as of which information is given in the General Disclosure
Package and the Final Offering Memorandum: (i) there has been no material
adverse change, or to the knowledge of the Company, any development that would
reasonably be expected to result in a material adverse change, in the condition,
financial or otherwise, or in the earnings, business, properties, operations or
prospects, whether or not arising from transactions in the ordinary course of
business, of the Company and its subsidiaries, considered as one entity (any
such change is called a “Material Adverse Change”); (ii) the Company and its
subsidiaries, considered as one entity, have not incurred any material liability
or obligation, indirect, direct or contingent, nor entered into any material
transaction or agreement; and (iii) there has been no dividend or distribution
of any kind declared, paid or made by the Company or, except for dividends paid
to the Company or other subsidiaries, any of its subsidiaries on any class of
capital stock nor any repurchase or redemption by the Company or any of its
subsidiaries of any class of capital stock.

 

5



--------------------------------------------------------------------------------

(m) Independent Accountants. Ernst & Young LLP, which has expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and schedule included in the
General Disclosure Package and the Final Offering Memorandum, is an independent
registered public accounting firm with respect to the Company as required by the
Securities Act and the Exchange Act.

(n) Preparation of the Financial Statements. The consolidated financial
statements of the Company included in the General Disclosure Package and the
Final Offering Memorandum present fairly the consolidated financial position of
the Company and its subsidiaries as of and at the dates indicated and the
results of their consolidated operations and cash flows for the periods
specified. The schedule, if any, included in the General Disclosure Package and
the Final Offering Memorandum presents fairly the information required to be
stated therein. Such financial statements and schedule have been prepared in
conformity with generally accepted accounting principles (“GAAP”) as applied in
the United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto. The financial
data set forth in each of the Preliminary Offering Memorandum and the Final
Offering Memorandum under the captions “Summary—Summary Condensed Consolidated
Financial Data” and “Capitalization” fairly present, in all material respects,
the information set forth therein on a basis consistent with that of the audited
financial statements contained in the Preliminary Offering Memorandum and the
Final Offering Memorandum. The Company’s ratios of earnings to fixed charges set
forth in the Preliminary Offering Memorandum and the Final Offering Memorandum
have been calculated in material compliance with Item 503(d) of Regulation S-K
under the Securities Act. The interactive data in eXtensible Business Reporting
Language included in or incorporated by reference into the General Disclosure
Package and the Final Offering Memorandum fairly presents the information called
for and has been prepared in accordance with the Commission’s rules and
guidelines applicable thereto in each case in all material respects.

(o) Incorporation and Good Standing of the Company, the Guarantors and the
Company’s Significant Subsidiaries. Each of the Company, the Guarantors and the
Company’s significant subsidiaries (as defined in Rule 1-02(w) of Regulation
S-X), all of which are listed on Annex A hereto (the “Significant
Subsidiaries”), has been duly incorporated or organized, as applicable, and is
validly existing in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, and has the power and authority
(corporate or limited liability company) to own or lease, as the case may be,
and operate its properties and to conduct its business as described in the
General Disclosure Package and the Final Offering Memorandum and, in the case of
each of the Company and the Guarantors, to enter into and perform its
obligations under this Agreement and the Indenture. Each of the Company, the
Guarantors and the Significant Subsidiaries is duly qualified as a foreign
corporation or entity to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a material adverse effect on
the condition, financial or otherwise, or on the earnings, business, properties,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, considered as
one entity (a “Material Adverse Effect”). All of the issued and outstanding
shares of capital stock, units or membership interests, if applicable, of each
subsidiary have been duly

 

6



--------------------------------------------------------------------------------

authorized and validly issued, are fully paid and nonassessable and, other than
in conjunction with the Company’s credit agreement, are owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance or claim. The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Exhibit 21.1 to the Company’s Annual
Report on Form 10-K for the fiscal year ended December 31, 2011 (the “Company’s
2011 Form 10-K”) except for the Company’s newly formed subsidiaries: (i) CDI
Renewables, LLC, a Delaware limited liability company, (ii) CDI Vessels Mexico,
S de RL de CV, a Mexican company and (iii) CDI Offshore Construction Mexico, S
de RL de CV, a Mexican company.

(p) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is contained in the General Disclosure
Package and the Final Offering Memorandum under the caption “Capitalization”
(other than for subsequent issuances, if any, pursuant to employee benefit plans
described in the General Disclosure Package and the Final Offering Memorandum or
upon exercise of outstanding options or warrants described in the General
Disclosure Package and the Final Offering Memorandum, as the case may be). The
Common Stock (including any Conversion Shares) conforms in all material respects
to the description thereof contained in the General Disclosure Package and the
Final Offering Memorandum. All of the issued and outstanding shares of Common
Stock have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding shares of Common Stock were issued in
violation of any preemptive rights, rights of first refusal or other similar
rights to subscribe for or purchase securities of the Company. There are no
authorized or outstanding options, warrants, preemptive rights, rights of first
refusal or other rights to purchase, or equity or debt securities convertible
into or exchangeable or exercisable for, any capital stock of the Company or any
of its subsidiaries other than those accurately described in the General
Disclosure Package and the Final Offering Memorandum. The description of the
Company’s stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, contained in the General
Disclosure Package and the Final Offering Memorandum accurately and fairly
presents in all material respects the information required to be shown with
respect to such plans, arrangements, options and rights.

(q) No Stamp or Transfer Taxes. There are no stamp or other issuance or transfer
taxes or duties or other similar fees or charges to be paid in connection with
the execution and delivery of this Agreement or the issuance or sale by the
Company of the Securities or upon the issuance of any shares of Common Stock
upon the conversion of the Notes, unless a converting holder of Notes requests
that any such shares of Common Stock be issued in a name other than such
holder’s name.

(r) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is (i) in
violation or in default (or, with the giving of notice or lapse of time, would
be in default) (“Default”) under its charter or by-laws, (ii) in Default under
any indenture, mortgage, loan or credit agreement, deed of trust, note,
contract, franchise, lease or other agreement, obligation, condition, covenant
or instrument to which the Company or such subsidiary is a party or by which it
may be bound (including, without limitation, the Company’s credit agreement,
dated as of April 27, 2011, as amended, among the Company, the lenders named
therein and Bank of America, N.A. (the “Credit

 

7



--------------------------------------------------------------------------------

Agreement”)), or to which any of the property or assets of the Company or any of
its subsidiaries is subject (each, an “Existing Instrument”), or (iii) in
violation of any statute, law, rule, regulation, judgment, order or decree of
any court, regulatory body, administrative agency, governmental body, arbitrator
or other authority having jurisdiction over the Company or such subsidiary or
any of its properties, as applicable, except with respect to clauses (ii) and
(iii) only, for such Defaults and violations as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. Each of
the Company’s and the Guarantors’ execution, delivery and performance of this
Agreement and consummation of the transactions contemplated hereby, by the
General Disclosure Package and by the Final Offering Memorandum (i) has been
duly authorized by all necessary corporate action and will not result in any
Default under the charter or by-laws or other organizational documents, as
applicable, of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument, except for such conflict, breach or
default or liens, charges or encumbrances that would not singularly or in the
aggregate result in a Material Adverse Effect, and (iii) will not result in any
violation of any statute, law, rule, regulation, judgment, order or decree
applicable to the Company or any of its subsidiaries of any court, regulatory
body, administrative agency, governmental body, arbitrator or other authority
having jurisdiction over the Company or any of its subsidiaries or any of its or
their properties. No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency is required for each of the Company’s and the Guarantors’
execution, delivery and performance of this Agreement and consummation of the
transactions contemplated hereby, by the General Disclosure Package and by the
Final Offering Memorandum, except such as have been obtained or made by the
Company or Initial Purchasers and are in full force and effect under the
Securities Act, applicable state securities or blue sky laws and from the
Financial Industry Regulatory Authority, Inc. (the “FINRA”).

(s) No Material Actions or Proceedings. Except as otherwise disclosed in the
General Disclosure Package and the Final Offering Memorandum, there are no legal
or governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened against or affecting the Company or any of its
subsidiaries, (i) which has as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or
(ii) relating to environmental or employment discrimination matters, where in
either such case (A) there is a reasonable possibility that such action, suit or
proceeding might be determined adversely to the Company or such subsidiary and
(B) any such action, suit or proceeding, if so determined adversely, would
reasonably be expected to have a Material Adverse Effect or adversely affect the
consummation of the transactions contemplated by this Agreement.

(t) Labor Matters. No material labor problem or dispute with the employees of
the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is threatened or imminent, and the Company is not aware of any existing
or imminent labor disturbance by the employees of any of its or its
subsidiaries’ principal suppliers, contractors or customers, that would
reasonably be expected to have a Material Adverse Effect.

 

8



--------------------------------------------------------------------------------

(u) Intellectual Property Rights. The Company and its subsidiaries own, possess,
license or have other rights to use, on reasonable terms, all patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
know-how and other intellectual property (collectively, the “Intellectual
Property”) necessary for the conduct of the Company’s business as now conducted
or as proposed in each of the General Disclosure Package and the Final Offering
Memorandum to be conducted except as such failure to own, possess or acquire
such rights would not reasonably be expected to result in a Material Adverse
Effect. Except as set forth in the General Disclosure Package and the Final
Offering Memorandum, (i) no party has been granted an exclusive license to use
any portion of such Intellectual Property owned by the Company; (ii) to the
knowledge of the Company there is no material infringement by third parties of
any such Intellectual Property owned by or exclusively licensed to the Company
except as such infringement, misappropriation or violation would not reasonably
be expected to result in a Material Adverse Effect; (iii) there is no pending
or, to the knowledge of the Company, threatened action, suit, proceeding or
claim by others challenging the Company’s rights in or to any material
Intellectual Property, and the Company has no knowledge of any facts which would
form a reasonable basis for any such claim that, if subject to an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect; (iv) there is no pending or, to the knowledge of the Company,
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property, and the Company has no knowledge of
any facts which would form a reasonable basis for any such claim that, if
subject to an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect; and (v) there is no pending or, to
the knowledge of the Company, threatened action, suit, proceeding or claim by
others that the Company’s business as now conducted infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others, and the Company has no knowledge of any other fact which would
form a reasonable basis for any such claim that, if subject to an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect.

(v) All Necessary Permits, etc. The Company and each subsidiary possess such
valid and current licenses, certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, and neither the Company nor
any subsidiary has received any written notice of proceedings relating to the
revocation or modification of, or non-compliance with, any such license,
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect.

(w) Title to Properties. The Company and each of its subsidiaries has good and
marketable title to all the properties and assets reflected as owned in the
financial statements included in the General Disclosure Package and the Final
Offering Memorandum, in each case, other than in connection with the Company’s
Credit Agreement or as may be described in the General Disclosure Package and
the Final Offering Memorandum, free and clear of any security interests,
mortgages, liens, encumbrances, equities, claims and other defects, except such
as do not materially and adversely affect the value of such property and do not
materially interfere with the use made or proposed to be made of such property
by the Company or such subsidiary, including, any such mechanic’s, workmen’s,
landlord’s, materialmen’s, maritime or other similar liens incurred by the
Company in the ordinary course of business. The real property, improvements,
equipment and personal property held under lease by the Company or any
subsidiary are held under valid and enforceable leases, with such exceptions as
are not material and do not materially interfere with the use made or proposed
to be made of such real property, improvements, equipment or personal property
by the Company or such subsidiary.

 

9



--------------------------------------------------------------------------------

(x) Tax Law Compliance. The Company and its consolidated subsidiaries have filed
all federal, state, local and foreign tax returns required to be filed through
the date hereof (except in any case in which any failure to file would not,
singularly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect), such returns are accurate in all material respects and the
Company and its consolidated subsidiaries have paid all taxes reflected on such
returns, and if due and payable, any related or similar assessment, fine or
penalty levied against any of them, except for any taxes, assessments, fines or
penalties (i) that are being contested in good faith and by appropriate
proceedings or (ii) for which any failure to pay would not, singularly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. The
Company has made adequate charges, accruals and reserves in accordance with GAAP
in the applicable financial statements contained in the General Disclosure
Package and the Final Offering Memorandum in respect of all federal, state,
local and foreign taxes for all current or prior periods as to which the tax
liability of the Company or any of its consolidated subsidiaries has not been
finally determined.

(y) Company and Guarantors Not an “Investment Company”. Neither the Company nor
any Guarantor is, and after giving effect to the offering and sale of the Notes
as described in each of the Preliminary Offering Memorandum and the Final
Offering Memorandum will be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
each of the Company and the Guarantors will conduct its business in a manner so
that it will not become subject to the Investment Company Act.

(z) Insurance. Each of the Company and its subsidiaries are insured by
recognized and reputable institutions with policies in such amounts and with
such deductibles and covering such risks as are generally deemed adequate and
customary for their businesses including, but not limited to, policies covering
real and personal property owned or leased by the Company and its subsidiaries
against theft, damage, destruction, acts of vandalism and earthquakes. All
policies of insurance and fidelity or surety bonds insuring the Company or any
of its subsidiaries or their respective businesses, assets, employees, officers
and directors are in full force and effect; the Company and its subsidiaries are
in compliance with the terms of such policies and instruments in all material
respects; and there are no claims by the Company or any of its subsidiaries
under any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause that, if subject to
an unfavorable decision, ruling or finding, would reasonably be expected to have
a Material Adverse Effect. Additionally, neither the Company nor any such
subsidiary has been refused any insurance coverage sought or applied for that is
material to the Company and neither the Company nor any of its subsidiaries has
received any written notice from any of their current insurers that they will
not be able to renew their existing insurance coverage as and when such policies
expire.

(aa) No Restrictions on Dividends. No subsidiary of the Company is currently
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as disclosed in the
General Disclosure Package and the Final Offering Memorandum.

 

10



--------------------------------------------------------------------------------

(bb) No Price Stabilization or Manipulation. The Company has not taken and will
not take, directly or indirectly, any action designed to or that might be
reasonably expected to cause or result in stabilization or manipulation of the
price of the Securities or the Conversion Shares (if any) to facilitate the sale
or resale of the Securities. The Company acknowledges that the Initial
Purchasers may engage in stabilization transactions as described in the General
Disclosure Package and the Final Offering Memorandum.

(cc) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15 of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(dd) Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Company’s 2011 Form 10-K incorporated by
reference into the Preliminary Offering Memorandum and the Final Offering
Memorandum that have not been described therein as required.

(ee) Internal Controls and Procedures. The Company maintains (i) effective
internal control over financial reporting as defined in Rule 13a-15 under the
Exchange Act, and (ii) a system of internal accounting controls sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; (D) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (E) the
interactive data in eXtensible Business Reporting Language incorporated by
reference into the General Disclosure Package and the Final Offering Memorandum
fairly presents the information called for and is prepared in accordance with
the Commission’s rules and guidelines applicable thereto in each case in all
material respects.

(ff) No Material Weakness in Internal Controls. Except as disclosed in the
General Disclosure Package and the Final Offering Memorandum, since the end of
the Company’s most recent audited fiscal year, (i) it has not identified any
material weakness in the Company’s internal control over financial reporting
(whether or not remediated) and (ii) it has not implemented any change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

11



--------------------------------------------------------------------------------

(gg) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the knowledge of the Company, any director, officer,
agent, employee or affiliate of the Company or any of its subsidiaries has taken
any action, directly or indirectly, that would result in a violation by such
persons of the FCPA, including, without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA, and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.

“FCPA” means Foreign Corrupt Practices Act of 1977, as amended, and the rules
and regulations thereunder.

(hh) No Conflict with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in material compliance
with applicable financial recordkeeping and reporting requirements of the
Currency and Foreign Transactions Reporting Act of 1970, as amended, the money
laundering statutes of all applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

(ii) No Conflict with OFAC Laws. Neither the Company nor any of its subsidiaries
nor, to the knowledge of the Company, any director, officer, agent, employee or
affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

(jj) Compliance with Environmental Laws. Except as otherwise disclosed in the
General Disclosure Package and the Final Offering Memorandum, (i) neither the
Company nor any of its subsidiaries is, to its knowledge, in violation of any
federal, state, local or foreign law, regulation, order, permit or other
requirement relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, but is not limited to,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the

 

12



--------------------------------------------------------------------------------

Company or any of its subsidiaries received any written communication, whether
from a governmental authority, citizens group, employee or otherwise, that
alleges that the Company or any of its subsidiaries is in violation of any
Environmental Law, except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; (ii) there is no
claim, action or cause of action filed with a court or governmental authority,
no investigation with respect to which the Company has received written notice,
and no written notice received by the Company from any person or entity alleging
potential liability for investigatory costs, cleanup costs, governmental
responses costs, natural resources damages, property damages, personal injuries,
attorneys’ fees or penalties arising out of, based on or resulting from the
presence, or release into the environment, of any Material of Environmental
Concern at any location owned, leased or operated by the Company or any of its
subsidiaries, now or in the past (collectively, “Environmental Claims”), pending
or, to the Company’s knowledge, threatened against the Company or any of its
subsidiaries or any person or entity whose liability for any Environmental Claim
the Company or any of its subsidiaries has retained or assumed either
contractually or by operation of law, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect;
(iii) to the Company’s knowledge, there are no past, present or anticipated
future actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, emission, discharge, presence or
disposal of any Material of Environmental Concern, that could reasonably be
expected to result in a violation of any Environmental Law, require expenditures
to be incurred pursuant or relating to Environmental Law (including
expenditures, costs or liabilities required for clean-up, closure of properties
or compliance with Environmental Laws or related to any permit, license or
approval, any relating to any constraints on operating activities and any
potential liabilities to third parties), or form the basis of a potential
Environmental Claim against the Company or any of its subsidiaries or against
any person or entity whose liability for any Environmental Claim the Company or
any of its subsidiaries has retained or assumed either contractually or by
operation of law, except as would not, individually or in the aggregate, have a
Material Adverse Effect; and (iv) neither the Company nor any of its
subsidiaries is subject to any pending or, to the knowledge of the Company,
threatened proceeding under Environmental Law to which a governmental authority
is a party and which is reasonably likely to result in monetary sanctions of
$100,000 or more.

(kk) ERISA Compliance. None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan, determined without regard to
any waiver of such obligations or extension of any amortization period; (ii) an
audit or investigation by the Internal Revenue Service, the U.S. Department of
Labor, the Pension Benefit Guaranty Corporation or any other federal or state
governmental agency or any foreign regulatory agency with respect to the
employment or compensation of employees by the Company that could have a
Material Adverse Effect; or (iii) any breach of any contractual obligation, or
any violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by the Company that could have a
Material Adverse Effect. None of the following events has occurred or is
reasonably likely to occur: (i) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company compared to the amount of such contributions made in the Company’s most
recently completed fiscal year other than increases in the ordinary course of

 

13



--------------------------------------------------------------------------------

business attributable to cost inflation; (ii) a material increase in the
Company’s “accumulated post-retirement benefit obligations” (within the meaning
of Statement of Financial Accounting Standards 106) compared to the amount of
such obligations in the Company’s most recently completed fiscal year; (iii) any
event or condition giving rise to a liability under Title IV of ERISA that could
have a Material Adverse Effect; or (iv) the filing of a claim by one or more
employees or former employees of the Company related to a plan or arrangement of
the Company that is subject to ERISA that could have a Material Adverse Effect.
For purposes of this paragraph, the term “Plan” means a plan (within the meaning
of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which any
member of the Company may have any liability.

(ll) Brokers. Other than as required by the terms of this Agreement and except
as disclosed in the Final Offering Memorandum, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

(mm) No Outstanding Loans or Other Indebtedness. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company to or for the benefit of
any of the officers or directors of the Company or any of the members of any of
them, except as disclosed in the General Disclosure Package and the Final
Offering Memorandum.

(nn) Sarbanes-Oxley Compliance. There is and has been no failure on the part of
the Company and any of the Company’s directors or officers, in their capacities
as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

(oo) Lending Relationship. Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, the Company does not have any material
lending or other relationship with any bank or lending affiliate of any Initial
Purchaser.

(pp) Statistical and Market Related Data. To the knowledge of the Company, the
statistical and market-related data included in the General Disclosure Package
and the Final Offering Memorandum is based on or derived from sources that are
reliable and accurate in all material respects.

(qq) Security Ratings. No securities of the Company or any of its subsidiaries
are currently subject to any ratings accorded by any “nationally recognized
statistical rating organization” as such term is defined for purposes of
Section 3(c)(62) of the Exchange Act.

(rr) Officer’s Certificates. Any certificate signed by an officer of the Company
and delivered to the Representatives shall be deemed to be a representation and
warranty by the Company to each Initial Purchaser as to the matters set forth
therein.

 

14



--------------------------------------------------------------------------------

Section 2. Purchase, Sale and Delivery of the Notes.

(a) The Firm Notes. The Company agrees to sell to the several Initial Purchasers
the Firm Notes upon the terms herein set forth. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Initial Purchasers agree,
severally and not jointly, to purchase from the Company the aggregate principal
amount of Firm Notes set forth opposite their names on Schedule A at a purchase
price of 96.426% of the aggregate principal amount.

(b) The Closing Date. Delivery of certificates for the Firm Notes to be
purchased by the Initial Purchasers and payment therefor shall be made at the
offices of Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, NY 10017
(or such other place as may be agreed to by the Company and the Representatives)
at 9:00 A.M. New York City time, on July 18, 2012, or such other time and date
not later than 1:30 P.M. New York City time, on July 24, 2012, as the
Representatives shall designate by notice to the Company (the time and date of
such closing are called the “Closing Date”).

(c) The Optional Notes; the Subsequent Closing Date. In addition, on the basis
of the representations, warranties and agreements herein contained, and upon the
terms but subject to the conditions herein set forth, the Company hereby grants
an option to the several Initial Purchasers to purchase, severally and not
jointly, up to $11,250,000 aggregate principal amount of Optional Notes from the
Company at a purchase price of 100% of the aggregate principal amount. The
option granted hereunder may be exercised at any time and from time to time upon
notice by the Representatives to the Company, which notice must be given, if at
all, no later than 30 days from the date of this Agreement. Such notice shall
set forth (i) the aggregate number of Optional Notes as to which the Initial
Purchasers are exercising the option, (ii) the names and denominations in which
the certificates for the Optional Notes are to be registered and (iii) the time,
date and place at which such certificates will be delivered (which time and date
may be simultaneous with, but not earlier than, the Closing Date; and in such
case the term “Closing Date” shall refer to the time and date of delivery of
certificates for the Firm Notes and the Optional Notes). Each time and date of
delivery, if subsequent to the Closing Date, is called a “Subsequent Closing
Date” and shall be determined by the Representatives and shall not be earlier
than three nor later than five full business days after delivery of such notice
of exercise. If any Optional Notes are to be purchased, each Initial Purchaser
agrees, severally and not jointly, to purchase the number of Optional Notes
(subject to such adjustments to eliminate unauthorized denominations as the
Representatives may determine) that bears the same proportion to the total
number of Optional Notes to be purchased as the number of Firm Notes set forth
on Schedule A opposite the name of such Initial Purchaser bears to the total
number of Firm Notes.

(d) Payment for the Notes. Payment for the Notes shall be made at the Closing
Date (and, if applicable, at any Subsequent Closing Date) by wire transfer of
immediately available funds to a bank account designated by the Company.

It is understood that Wells Fargo Securities, LLC (“Wells Fargo”) has been
authorized, for its own account and the accounts of the several Initial
Purchasers, to accept delivery of and receipt for, and make payment of the
purchase price for, the Firm Notes and any Optional Notes the Initial Purchasers
have agreed to purchase. Wells Fargo, individually and not as the Representative
of the Initial Purchasers, may (but shall not be obligated to) make payment for

 

15



--------------------------------------------------------------------------------

any Notes to be purchased by any Initial Purchaser whose funds shall not have
been received by the Representatives by the Closing Date or any Subsequent
Closing Date, as the case may be, for the account of such Initial Purchaser, but
any such payment shall not relieve such Initial Purchaser from any of its
obligations under this Agreement.

(e) Delivery of the Notes. The Company shall deliver, or cause to be delivered,
to Wells Fargo for the accounts of the several Initial Purchasers the Firm Notes
in the form of one or more permanent global securities in definitive form (the
“Global Notes”), deposited with the Trustee as custodian for DTC and registered
in the name of Cede & Co., as nominee for DTC, at the Closing Date, against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The Company shall also deliver, or cause
to be delivered, to Wells Fargo for the accounts of the several Initial
Purchasers, the Optional Notes in the form of Global Notes, deposited with the
Trustee as custodian for DTC and registered in the name of Cede & Co., as
nominee for DTC, which the Initial Purchasers has agreed to purchase at the
Closing Date (or any Subsequent Closing Date, as applicable), against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The Notes shall be registered in such
names and denominations as the Initial Purchasers shall have requested at least
two full business days prior to the Closing Date (or any Subsequent Closing
Date, as applicable) and shall be made available for inspection on the business
day preceding the Closing Date (or any Subsequent Closing Date, as applicable)
at a location in New York City as the Initial Purchasers may designate. Time
shall be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.

Section 3. Covenants. The Company covenants and agrees with each Initial
Purchaser as follows:

(a) Notice and Effect of Material Events. If at any time prior to the completion
of resales of the Securities by the Initial Purchasers, any event shall occur or
condition shall exist as a result of which it is necessary, in the opinion of
counsel for the Initial Purchasers or for the Company, to amend or supplement
the General Disclosure Package or the Final Offering Memorandum in order that
the General Disclosure Package or the Final Offering Memorandum, as the case may
be, will not include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein not misleading
in the light of the circumstances existing at the time it is delivered to a
Subsequent Purchaser, the Company will promptly (A) give the Representatives
notice of such event and (B) prepare any amendment or supplement as may be
reasonably necessary to correct such statement or omission and, a reasonable
amount of time prior to any proposed use or distribution, furnish the
Representatives with copies of any such amendment or supplement; provided that,
unless in the opinion of counsel to the Company the use or distribution of such
amendment or supplement is necessary to maintain compliance with applicable law,
the Company shall not use or distribute any such amendment or supplement to
which the Representatives or counsel for the Initial Purchasers shall reasonably
object. The Company will furnish to the Initial Purchasers such number of copies
of such amendment or supplement as the Initial Purchasers may reasonably
request.

 

16



--------------------------------------------------------------------------------

(b) Reporting Requirements. Until the completion of resales of the Securities by
the Initial Purchasers, the Company will file all documents which are required
to be filed with the Commission pursuant to the Exchange Act within the time
periods required by the Exchange Act and the rules and regulations of the New
York Stock Exchange (“NYSE”). The Company has given the Representatives notice
of any filings made or to be made pursuant to the Exchange Act within 48 hours
prior to the Applicable Time; the Company will give the Representatives notice
of its intention to make any such filing from the Applicable Time to the Closing
Date (or any Subsequent Closing Date, as applicable) and will furnish the
Representatives with copies of any such documents a reasonable amount of time
prior to such proposed filing, as the case may be, and will not file or use any
such document to which the Representatives or counsel for the Initial Purchasers
shall reasonably object unless, in the opinion of counsel for the Company, the
filing or use of such document is necessary to maintain compliance with
applicable law.

(c) Copies of the Offering Memorandum. The Company has delivered to each Initial
Purchaser, without charge, as many copies of the Preliminary Offering Memorandum
(as amended or supplemented) and documents incorporated by reference therein as
such Initial Purchaser reasonably requested, and the Company hereby consents to
the use of such copies. The Company will furnish to each Initial Purchaser,
without charge, such number of copies of the Final Offering Memorandum (as
amended or supplemented) and documents incorporated by reference therein as such
Initial Purchaser may reasonably request.

(d) Blue Sky Compliance. The Company shall cooperate with the Representatives
and counsel for the Initial Purchasers to qualify or register the Securities for
sale under (or obtain exemptions from the application of) the state securities
or blue sky laws or Canadian provincial securities laws or other foreign laws of
those jurisdictions designated by the Representatives, shall comply with such
laws and shall continue such qualifications, registrations and exemptions in
effect so long as required for the distribution of the Notes. The Company shall
not be required to qualify as a foreign corporation or to take any action that
would subject it to general service of process in any such jurisdiction where it
is not presently qualified or where it would be subject to taxation as a foreign
corporation. The Company will advise the Representatives promptly of the
suspension of the qualification or registration of (or any such exemption
relating to) the Securities for offering, sale or trading in any jurisdiction or
any initiation or threat of any proceeding known by the Company for any such
purpose, and in the event of the issuance of any order suspending such
qualification, registration or exemption, the Company shall use its commercially
reasonable efforts to obtain the withdrawal thereof at the earliest possible
moment.

(e) Transfer Agent. The Company shall engage and maintain, at its expense, a
registrar and transfer agent for the Common Stock.

(f) Interim Financial Statements. Prior to the Closing Date or any Subsequent
Closing Date, if applicable, the Company will furnish the Initial Purchasers, as
soon as they have been prepared by or are available to the Company, a copy of
any unaudited interim quarterly financial statements of the Company for any
fiscal quarter subsequent to the period covered by the most recent financial
statements appearing in the Offering Memorandum.

(g) Agreement Not to Offer or Sell Additional Common Stock. During the period
commencing on the date hereof and ending on the 90th day following the date of
the Final Offering Memorandum, the Company will not, without the prior written
consent of the Representatives (which consent may be withheld at the sole
discretion of the Representatives),

 

17



--------------------------------------------------------------------------------

directly or indirectly, sell, offer, contract or grant any option to sell,
pledge, transfer or establish an open “put equivalent position” or liquidate or
decrease a “call equivalent position” within the meaning of Rule 16a-1(h) under
the Exchange Act, or otherwise dispose of or transfer (or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition of), or announce the offering of, or file any registration
statement (other than a registration statement on Form S-8) under the Securities
Act in respect of, any shares of Common Stock, options or warrants to acquire
shares of the Common Stock or securities exchangeable or exercisable for or
convertible into shares of Common Stock (other than as contemplated by this
Agreement with respect to the Securities or in connection with any conversion of
a Note into any Conversion Shares); provided, however, that the Company may
issue shares of its Common Stock or options to purchase its Common Stock, or
Common Stock upon exercise of options, pursuant to any stock option, stock bonus
or other stock plan or arrangement described in, or incorporated by reference
into, the General Disclosure Package and the Final Offering Memorandum.

(h) Compliance with Sarbanes-Oxley Act. Until completion of the resales of the
Securities by the Initial Purchasers, the Company will comply with all
applicable securities and other laws, rules and regulations, including, without
limitation, the Sarbanes-Oxley Act, and use its commercially reasonable efforts
to cause the Company’s directors and officers, in their capacities as such, to
comply with such laws, rules and regulations, including, without limitation, the
provisions of the Sarbanes-Oxley Act.

(i) Future Reports to the Representatives. During the period of five years
hereafter the Company will furnish or make available to the Representatives
(i) as soon as practicable after the end of each fiscal year, copies of the
Annual Report of the Company containing the balance sheet of the Company as of
the close of such fiscal year and statements of income, stockholders’ equity and
cash flows for the year then ended and the opinion thereon of the Company’s
independent public or certified public accountants; (ii) as soon as practicable
after the filing thereof, copies of each proxy statement, Annual Report on Form
10-K, Quarterly Report on Form 10-Q, Current Report on Form 8-K or other report
filed by the Company with the Commission, the FINRA or any securities exchange;
and (iii) as soon as available, copies of any report or communication of the
Company mailed generally to holders of its capital stock.

(j) No Manipulation of Price. The Company will not take, directly or indirectly,
any action designed to cause or result in, or that has constituted or might
reasonably be expected to constitute, under the Exchange Act or otherwise, the
stabilization or manipulation of the price of any securities of the Company.

(k) Listing. The maximum number of shares of Common Stock initially issuable
upon conversion of the Notes (including the maximum number of shares of Common
Stock that may be issued upon conversion of the Notes in connection with a
make-whole fundamental change), assuming the Company elects to issue and deliver
solely shares of Common Stock in respect of all such conversions, have been
approved for listing on the NYSE. The Company will use its best efforts to
maintain the listing of such shares of Common Stock on the NYSE.

 

18



--------------------------------------------------------------------------------

(l) Available Common Shares. The Company will reserve and keep available at all
times, free of pre-emptive rights, the maximum number of shares of Common Stock
initially issuable upon conversion of the Notes (including the maximum number of
shares of Common Stock that may be issued upon conversion of the Notes in
connection with a make-whole fundamental change), assuming the Company elects to
issue and deliver solely shares of Common Stock in respect of all such
conversions.

The Representatives, on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company of any one or
more of the foregoing covenants or extend the time for their performance.

Section 4. Payment of Expenses. The Company agrees to pay all costs, fees and
expenses incurred in connection with the performance of its obligations
hereunder and in connection with the transactions contemplated hereby, including
without limitation (i) all expenses incident to the issuance and delivery of the
Securities (including all printing and engraving costs), (ii) all fees and
expenses of the Trustee under the Indenture, (iii) all necessary issue, transfer
and other stamp taxes in connection with the issuance and sale of the Securities
to the Initial Purchasers, (iv) all fees and expenses of the registrar and
transfer agent of the Common Stock, if any, (v) all fees and expenses of the
Company’s counsel, independent public or certified public accountants and other
advisors, (vi) all costs and expenses incurred in connection with the
preparation, printing, shipping and distribution of the Preliminary Offering
Memorandum (including financial statements, exhibits, schedules, consents and
certificates of experts), any Issuer Written Information, the Final Term Sheet
and the Final Offering Memorandum (including financial statements, exhibits,
schedules, consents and certificates of experts), and all amendments and
supplements thereto, and this Agreement, (vii) all filing fees, attorneys’ fees
and expenses incurred by the Company or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Securities for offer and sale under
the state securities or blue sky laws or the provincial securities laws of
Canada, and, if requested by the Representatives, preparing and printing a “Blue
Sky Survey” or memorandum, and any supplements thereto, advising the Initial
Purchasers of such qualifications, registrations and exemptions, (viii) the
filing fees incident to, and the reasonable fees and expenses of counsel for the
Initial Purchasers in connection with, the FINRA’s review and approval of the
Initial Purchasers’ participation in the offering and distribution of the
Securities, (ix) expenses and taxes incident to the sale and delivery of the
Securities to be sold to the Initial Purchasers hereunder, and (x) all
transportation and other expenses incurred in connection with presentations to
prospective purchasers of the Securities, except that the Company and the
Initial Purchasers will each pay 50% of the cost of privately chartered
airplanes used for such purposes. Except as provided in this Section 4,
Section 7, Section 9 and Section 10 hereof, the Initial Purchasers shall pay
their own expenses, including the fees and disbursements of their counsel.

Section 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date and, with respect to the
Optional Notes, any Subsequent Closing Date, shall be subject to the accuracy in
all material respects of the representations and warranties on the part of the
Company and the Guarantors set forth in Section 1 hereof as of the date hereof
and as of the Closing Date as though then made and, with respect to the Optional
Notes, as of any Subsequent Closing Date as though then made, to the accuracy of
the statements of the Company and the Guarantors made in any certificates
pursuant to the provisions hereof, to the timely performance by the Company and
the Guarantors of their covenants and other obligations hereunder, and to each
of the following additional conditions:

 

19



--------------------------------------------------------------------------------

(a) Accountants’ Comfort Letter. On the date hereof, the Representatives shall
have received from Ernst & Young LLP, independent registered public accounting
firm for the Company, a letter dated the date hereof addressed to the Initial
Purchasers, the form of which is attached as Exhibit A.

(b) No Material Adverse Change. For the period from and after the date of this
Agreement, or the respective dates as of which information is given in the
General Disclosure Package, and prior to the Closing Date and, with respect to
the Optional Notes, any Subsequent Closing Date:

(i) in the reasonable judgment of the Representatives there shall not have
occurred any Material Adverse Change; and

(ii) there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (a) of this Section 5 which is, in the sole
judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the General Disclosure Package and the Final
Offering Memorandum.

(c) Opinions of Counsel for the Company. On each of the Closing Date and any
Subsequent Closing Date, the Representatives shall have received the favorable
opinions of (i) Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.,
counsel for the Company and the Guarantors, dated as of such date, the form of
which is attached as Exhibit B and (ii) Lisa Buchanan, General Counsel of the
Company and the Guarantors, dated as of such date, the form of which is attached
as Exhibit C.

(d) Opinion of Counsel for the Initial Purchasers. On each of the Closing Date
and any Subsequent Closing Date, the Representatives shall have received the
favorable opinion of Davis Polk & Wardwell LLP, counsel for the Initial
Purchasers, dated as of such date, in form and substance satisfactory to, and
addressed to, the Representatives, with respect to such matters as the
Representatives may reasonably require, and the Company shall have furnished to
such counsel such documents as they request for the purpose of enabling them to
pass upon such matters.

(e) Officers’ Certificate. On each of the Closing Date and any Subsequent
Closing Date, the Representatives shall have received a written certificate
executed by the Chairman of the Board, Chief Executive Officer or President of
the Company and the Chief Financial Officer or Chief Accounting Officer of the
Company and each Guarantor, dated as of such date, to the effect that the
signers of such certificate have carefully examined the General Disclosure
Package and the Final Offering Memorandum and any amendment or supplement
thereto, and any amendment or supplement thereto and this Agreement, to the
effect set forth in representation (qq) in Section 1 of this Agreement, and
further to the effect that:

(i) for the period from and after the date of this Agreement and prior to such
date, there has not occurred any Material Adverse Change;

 

20



--------------------------------------------------------------------------------

(ii) the representations, warranties and covenants of the Company and each
Guarantor set forth in Section 1 of this Agreement are true and correct on and
as of such date with the same force and effect as though expressly made on and
as of such date; and

(iii) the Company and each Guarantor has complied with all the agreements
hereunder and satisfied all the conditions on its part to be performed or
satisfied hereunder at or prior to such date.

(f) Bring-down Comfort Letter. On each of the Closing Date and any Subsequent
Closing Date, the Representatives shall have received from Ernst & Young LLP,
independent registered public accounting firm for the Company, a letter dated
such date, in form and substance satisfactory to the Representatives, to the
effect that they reaffirm the statements made in the letter furnished by them
pursuant to subsection (a) of this Section 5, except that the specified date
referred to therein for the carrying out of procedures shall be no more than
three business days prior to the Closing Date or Subsequent Closing Date, as the
case may be.

(g) Lock-Up Agreement from Certain Securityholders of the Company. On or prior
to the date hereof, the Company shall have furnished to the Representatives an
agreement in the form of Exhibit D hereto from each director and officer and
such agreement shall be in full force and effect on each of the Closing Date and
any Subsequent Closing Date.

(h) Additional Documents. On or before each of the Closing Date and any
Subsequent Closing Date, the Representatives and counsel for the Initial
Purchasers shall have received such information, documents and opinions as they
may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Securities as contemplated herein, or in order to
evidence the accuracy of any of the representations and warranties, or the
satisfaction of any of the conditions or agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date and, with respect to the Optional Notes, at any time prior to the
applicable Subsequent Closing Date, which termination shall be without liability
on the part of any party to any other party, except that Section 4, Section 7,
Section 9 and Section 10 shall at all times be effective and shall survive such
termination.

Section 6. Subsequent Offers and Resales of the Securities.

(a) Offers and Sales Procedures. Each of the Initial Purchasers, the Company and
the Guarantors hereby establishes and agrees to observe the following procedures
in connection with the offer and sale of the Securities:

(i) offers and sales of the Securities shall be made to such persons and in such
manner as is contemplated by the Offering Memorandum. Each Initial Purchaser
severally agrees that it will not offer, sell or deliver any of the Securities
in any jurisdiction outside the United States except under circumstances that
will result in compliance with the applicable laws thereof, and (other than as
provided in Section 4 and Section 7 hereof) that it will take at its own expense
whatever action is required to permit its purchase and resale of the Securities
in such jurisdictions. Neither the Company nor

 

21



--------------------------------------------------------------------------------

any Guarantor has entered into any contractual arrangement, other than this
Agreement, with respect to the distribution of the Securities or any shares of
Common Stock issuable upon conversion of the Notes and neither the Company nor
any Guarantor will enter into any such arrangement except as contemplated
thereby;

(ii) no general solicitation or general advertising (within the meaning of
Rule 502(c) under the Securities Act) will be engaged in the United States in
connection with the offering or sale of the Securities; and

(iii) each of the Securities will bear, to the extent applicable, the legend
contained in “Notice to Investors” in the General Disclosure Package and the
Final Offering Memorandum for the time period and upon the other terms stated
therein.

(b) Covenants of the Company. The Company covenants with each Initial Purchaser
as follows:

(i) the Company agrees that it will not and will cause its Affiliates not to,
directly or indirectly, solicit any offer to buy, sell or make any offer or sale
of, or otherwise negotiate in respect of, securities of the Company of any class
if, as a result of the doctrine of “integration” referred to in Rule 502 under
the Securities Act, such offer or sale would render invalid (for the purpose of
(i) the sale of the offered Securities by the Company to the Initial Purchasers,
(ii) the resale of the offered Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the offered Securities by such
Subsequent Purchasers to others) the exemption from the registration
requirements of the Securities Act provided by Section 4(2) thereof or by
Rule 144A thereunder or otherwise;

(ii) the Company agrees that, in order to render the offered Securities eligible
for resale pursuant to Rule 144A, while any of the offered Securities remain
outstanding, it will make available, upon request, to any holder of offered
Securities or prospective purchasers of Securities the information specified in
Rule 144A(d)(4), unless the Company furnishes information to the Commission
pursuant to Section 13 or 15(d) of the Exchange Act; and

(iii) the Company agrees that any Security that is repurchased or owned by the
Company or any of its Affiliates may not be resold by the Company or any such
Affiliate unless registered under the Securities Act or resold pursuant to an
exemption from the registration requirements of the Securities Act in a
transaction that results in such Security no longer being a “restricted
security” (as such term is defined under Rule 144(a)(3) under the Securities
Act).

(c) Representations, Warranties and Agreements of the Initial Purchasers. Each
Initial Purchaser severally and not jointly represents and warrants to, and
agrees with, the Company and the Guarantors that it is a Qualified Institutional
Buyer and an “accredited investor” within the meaning of Rule 501(a) under the
Securities Act. Each Initial Purchaser understands that the Securities have not
been and will not be registered under the Securities Act and may not be offered
or sold within the United States except pursuant to an exemption from, or in a
transaction

 

22



--------------------------------------------------------------------------------

not subject to, the registration requirements of the Securities Act. Each
Initial Purchaser severally represents and agrees that it has not offered or
sold, and will not offer or sell, any offered Securities constituting part of
its allotment within the United States except in accordance with Rule 144A or
another applicable exemption from the registration requirements of the
Securities Act. Accordingly, neither it nor any person acting on its behalf has
made or will make offers or sales of the Securities in the United States by
means of any form of general solicitation or general advertising (within the
meaning of Regulation D) in the United States. Each Initial Purchaser will take
commercially reasonable steps to inform, and cause each of its affiliates (as
such term is defined in Rule 501(b) under the Securities Act (each, an
“Affiliate”)) to take reasonable steps to inform, persons acquiring Securities
from such Initial Purchaser or Affiliate, as the case may be, that the
Securities (A) have not been and will not be registered under the
Securities Act, (B) are being sold to them without registration under the
Securities Act in reliance on Rule 144A under the Securities Act, as the case
may be, and (C) may not be offered, sold or otherwise transferred except (1) to
the Company or (2) in accordance with (x) Rule 144A to a person whom the seller
reasonably believes is a Qualified Institutional Buyer that is purchasing such
Securities for its own account or for the account of a Qualified Institutional
Buyer to whom notice is given that the offer, sale or transfer is being made in
reliance on Rule 144A or (y) pursuant to another available exemption from
registration under the Securities Act.

Section 7. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5, Section 8, Section 11
or Section 12, or if the sale to the Initial Purchasers of the Securities on the
Closing Date or any Subsequent Closing Date is not consummated because of any
refusal, inability or failure on the part of the Company or any Guarantor to
perform any agreement herein or to comply with any provision hereof, each of the
Company and the Guarantors agrees to reimburse the Representatives and the other
Initial Purchasers (or such Initial Purchasers as have terminated this Agreement
with respect to themselves), severally, upon demand for all accountable
out-of-pocket expenses that shall have been reasonably incurred by the
Representatives and the Initial Purchasers in connection with the proposed
purchase and the offering and sale of the Securities, including but not limited
to fees and disbursements of counsel, printing expenses, travel expenses,
postage, facsimile and telephone charges.

Section 8. Effectiveness of this Agreement. This Agreement shall become
effective upon the execution of this Agreement by the parties hereto.

Section 9. Indemnification.

(a) Indemnification of the Initial Purchasers by the Company and the Guarantors.
Each of the Company and the Guarantors, agrees, severally and jointly, to
indemnify and hold harmless each Initial Purchaser, its Affiliates involved in
the transactions contemplated hereunder, its directors, officers, employees and
agents, and each person, if any, who controls any Initial Purchaser within the
meaning of the Securities Act and the Exchange Act against any loss, claim,
damage, liability or expense, as incurred, to which such Initial Purchaser or
such controlling person may become subject, insofar as such loss, claim, damage,
liability or expense (or actions in respect thereof as contemplated below)
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in the Preliminary Offering

 

23



--------------------------------------------------------------------------------

Memorandum, the Final Offering Memorandum, the information contained in the
Final Term Sheet, any Issuer Written Information or any other approved
information used by or on behalf of the Company in connection with the offer and
sale of the Securities (or any amendment or supplement to the foregoing) or the
omission or alleged omission therefrom of a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and to reimburse each Initial Purchaser, its
officers, directors, employees, agents and each such controlling person for any
and all expenses (including the fees and disbursements of counsel chosen by the
Representatives) as such expenses are reasonably incurred by such Initial
Purchaser, or its officers, directors, employees and agents or such controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity agreement shall not apply to any loss,
claim, damage, liability or expense to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with the
Initial Purchaser Information.

(b) Indemnification of the Company, the Guarantors and their Directors and
Officers. Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company and the Guarantors, each of their directors, each
of their officers and each person, if any, who controls the Company or the
Guarantors within the meaning of the Securities Act or the Exchange Act, against
any loss, claim, damage, liability or expense, as incurred, to which the
Company, or any such director, officer or controlling person may become subject,
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum or the Final Offering Memorandum (or any amendment or
supplement thereto), or arises out of or is based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, and only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with Initial Purchaser Information; and to reimburse the Company and
the Guarantors, or any such director, officer or controlling person for any
legal and other expense reasonably incurred by the Company or the Guarantors, or
any such director, officer or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each of the Company and the Guarantors
hereby acknowledges that the only information that the Representatives have
furnished to the Company expressly for use in the Preliminary Offering
Memorandum and the Final Offering Memorandum (or any amendment or supplement
thereto) are the statements set forth in the first paragraph under the heading
“Plan of Distribution — Commissions and Discounts,” and the statements in the
first paragraph under the heading “Plan of Distribution — Price Stabilization,
Short Positions” in the General Disclosure Package and the Final Offering
Memorandum (collectively, the “Initial Purchaser Information”).

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 9 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 9, notify the indemnifying
party in writing of the commencement thereof; but the failure to so notify the
indemnifying party (i) will not relieve it from liability under paragraph

 

24



--------------------------------------------------------------------------------

(a) or (b) above unless and to the extent it did not otherwise learn of such
action and such failure results in the forfeiture by the indemnifying party of
substantial rights and defenses and (ii) will not, in any event, relieve the
indemnifying party from any liability other than the indemnification obligation
provided in paragraph (a) or (b) above. In case any such action is brought
against any indemnified party and such indemnified party seeks or intends to
seek indemnity from an indemnifying party, the indemnifying party will be
entitled to participate in, and, to the extent that it shall elect, jointly with
all other indemnifying parties similarly notified, by written notice delivered
to the indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 9 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (other than local counsel), reasonably approved by the
indemnifying party (or by the Representatives in the case of Section 10),
representing the indemnified parties who are parties to such action) or (ii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 9 shall not be liable
for any settlement of any proceeding effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
the indemnifying party agrees to indemnify the indemnified party against any
loss, claim, damage, liability or expense by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by Section 9(c) hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request as contemplated by
Section 9(c) prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

25



--------------------------------------------------------------------------------

Section 10. Contribution. If the indemnification provided for in Section 9 is
for any reason unavailable to or otherwise insufficient to hold harmless an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount paid or payable by such indemnified party, as incurred, as
a result of any losses, claims, damages, liabilities or expenses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company, on the one hand, and the
Initial Purchasers, on the other hand, in connection with the statements or
omissions or inaccuracies in the representations and warranties herein which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Company and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, in connection with the offering of the Notes pursuant to this
Agreement shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Securities pursuant to this Agreement
(before deducting expenses) received by the Company and the Guarantors, and the
total underwriting discount received by the Initial Purchasers, bear to the
aggregate initial offering price of the Securities as set forth on the cover of
the Final Offering Memorandum. The relative fault of the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 9(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 10; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 9(c) for purposes of indemnification.

Each of the Company, the Guarantors and the Initial Purchasers agrees that it
would not be just and equitable if contribution pursuant to this Section 10 were
determined by pro rata allocation (even if the Initial Purchasers were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in this Section 10.

 

26



--------------------------------------------------------------------------------

Notwithstanding the provisions of this Section 10, no Initial Purchaser shall be
required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased by it and distributed to the public were
offered to the public exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 10 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 10, each director, officer, employee
and agent of an Initial Purchaser and each person, if any, who controls an
Initial Purchaser within the meaning of the Securities Act and the Exchange Act
shall have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, each officer of the Company or any
Guarantor and each person, if any, who controls the Company or any Guarantor
within the meaning of the Securities Act and the Exchange Act shall have the
same rights to contribution as the Company and the Guarantors.

Section 11. Default of One or More of the Several Initial Purchasers. If, on the
Closing Date or a Subsequent Closing Date, as the case may be, any one or more
of the several Initial Purchasers shall fail or refuse to purchase Notes that it
or they have agreed to purchase hereunder on such date, and the aggregate
principal amount of Notes which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused to purchase does not exceed 10% of the
aggregate principal amount of the Notes to be purchased on such date, the other
Initial Purchasers shall be obligated, severally, in the proportions that the
number of Firm Notes set forth opposite their respective names on Schedule A
bears to the aggregate number of Firm Notes set forth opposite the names of all
such non-defaulting Initial Purchasers, or in such other proportions as may be
specified by the Representatives with the consent of the non-defaulting Initial
Purchasers, to purchase the Notes which such defaulting Initial Purchaser or
Initial Purchasers agreed but failed or refused to purchase on such date. If, on
the Closing Date or a Subsequent Closing Date, as the case may be, any one or
more of the Initial Purchasers shall fail or refuse to purchase Notes and the
aggregate principal amount of Notes with respect to which such default occurs
exceeds 10% of the aggregate principal amount of Notes to be purchased on such
date, and arrangements satisfactory to the Representatives for the purchase of
such Notes are not made within 48 hours after such default, this Agreement shall
terminate without liability of any party to any other party except that the
provisions of Section 4, Section 7, Section 9 and Section 10 shall at all times
be effective and shall survive such termination. In any such case any of the
Representatives or the Company shall have the right to postpone the Closing Date
or a Subsequent Closing Date, as the case may be, but in no event for longer
than seven days in order that the required changes, if any, to the General
Disclosure Package and the Final Offering Memorandum or any other documents or
arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 11. Any action taken under this Section 11 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

 

27



--------------------------------------------------------------------------------

Section 12. Termination of this Agreement. Prior to the Closing Date this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by the
NYSE, or trading in securities generally on the NYSE shall have been suspended
or limited, or minimum or maximum prices shall have been generally established
on any of such stock exchanges by the Commission or the FINRA; (ii) a general
banking moratorium shall have been declared by federal or New York authorities
or a material disruption in commercial banking or securities settlement or
clearance services in the United States has occurred; or (iii) there shall have
occurred any outbreak or escalation of national or international hostilities or
any crisis or calamity, or any change in the United States or international
financial markets, or any substantial change or development involving a
prospective substantial change in United States’ or international political,
financial or economic conditions, as in the judgment of the Representatives is
material and adverse and makes it impracticable or inadvisable to market the
Securities in the manner and on the terms described in the General Disclosure
Package and the Final Offering Memorandum or to enforce contracts for the sale
of securities. Any termination pursuant to this Section 12 shall be without
liability on the part of (a) the Company and the Guarantors to any Initial
Purchaser, except that the Company and the Guarantors shall be obligated to
reimburse the expenses of the Representatives and the Initial Purchasers
pursuant to Section 4 and Section 7, hereof or (b) any Initial Purchaser to the
Company and the Guarantors.

Section 13. No Advisory or Fiduciary Responsibility. Each of the Company and the
Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
initial offering price of the Securities and any related discounts and
commissions, is an arm’s-length commercial transaction between the Company and
the Guarantors, on the one hand, and the several Initial Purchasers, on the
other hand, and each of the Company and the Guarantors is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (ii) in connection with each
transaction contemplated hereby and the process leading to such transaction each
Initial Purchaser is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary of the Company, the Guarantors or their
affiliates, stockholders, creditors or employees or any other party; (iii) no
Initial Purchaser has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company or the Guarantors with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company or the Guarantors on other matters) and no Initial
Purchaser has any obligation to the Company or the Guarantors with respect to
the offering contemplated hereby except the obligations expressly set forth in
this Agreement; (iv) the several Initial Purchasers and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and the Guarantors and that the
several Initial Purchasers have no obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) the Initial
Purchasers have not provided any legal, accounting, regulatory or tax advice
with respect to the offering contemplated hereby and the Company and the
Guarantors have consulted their own legal, accounting, regulatory and tax
advisors to the extent they deemed appropriate.

 

28



--------------------------------------------------------------------------------

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. Each of
the Company and the Guarantors hereby waives and releases, to the fullest extent
permitted by law, any claims that the Company or the Guarantors may have against
the several Initial Purchasers with respect to any breach or alleged breach of
agency or fiduciary duty relating to the transactions contemplated in this
Agreement.

Section 14. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company and the Guarantors, of their officers, and of the several Initial
Purchasers set forth in or made pursuant to this Agreement (i) will remain
operative and in full force and effect, regardless of any (A) investigation, or
statement as to the results thereof, made by or on behalf of any Initial
Purchaser, the officers or employees of any Initial Purchaser, or the Company
and the Guarantors, the officers or employees of the Company and the Guarantors,
or any person controlling the Company and the Guarantors, as the case may be or
(B) acceptance of the Securities and payment for them hereunder and (ii) will
survive delivery of and payment for the Securities sold hereunder and any
termination of this Agreement.

Section 15. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:

If to the Representatives:

Wells Fargo Securities, LLC

375 Park Avenue

New York, NY 10152

Facsimile: (212) 214-5918

Attention: Syndicate

and

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

One Bryant Park

New York, NY 10036

Facsimile: (646) 855-3073 (cc: (212) 230-8730)

Attention: Syndicate Department (cc: ECM Legal)

with a copy to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Facsimile: (212) 701-5674

Attention: Richard D. Truesdell, Jr.

 

29



--------------------------------------------------------------------------------

If to the Company or the Guarantors:

Cal Dive International, Inc.

2500 CityWest Boulevard

Suite 2200

Houston, TX 77042

Facsimile: (713) 586-7338

Attention: Lisa Buchanan

With a copy to:

Jones Walker

201 St. Charles Avenue

Suite 5100

New Orleans, LA 70170

Facsimile: (504) 589-8308

Attention: Curtis R. Hearn

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

Section 16. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 11 hereof, and to the benefit of (i) the Company, the
Guarantors, their directors, any person who controls the Company or the
Guarantors within the meaning of the Securities Act and the Exchange Act and any
officer of the Company, (ii) the Initial Purchasers, the officers, directors,
employees and agents of the Initial Purchasers, and each person, if any, who
controls any Initial Purchaser within the meaning of the Securities Act and the
Exchange Act, and (iii) the respective successors and assigns of any of the
above, all as and to the extent provided in this Agreement, and no other person
shall acquire or have any right under or by virtue of this Agreement. The term
“successors and assigns” shall not include a purchaser of any of the Securities
from any of the several Initial Purchasers merely because of such purchase.

Section 17. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

Section 18. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE.

 

30



--------------------------------------------------------------------------------

Section 19. General Provisions. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 9 and the contribution provisions of Section 10, and is
fully informed regarding said provisions. Each of the parties hereto further
acknowledges that the provisions of Sections 9 and 10 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, the
Guarantors, their affairs and their business in order to assure that adequate
disclosure has been made in the Preliminary Offering Memorandum and the Final
Offering Memorandum (and any amendments and supplements thereto).

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

      Very truly yours,    CAL DIVE INTERNATIONAL, INC.    By:    /s/ Quinn J.
Hébert      

 

     

Name: Quinn J. Hébert

Title: Chairman of the Board, President

and Chief Executive Officer

   as Guarantors    CDI RENEWABLES, LLC    By:    /s/ Quinn J. Hébert      

 

     

Name: Quinn J. Hébert

Title: Chairman of the Board, President

and Chief Executive Officer

   AFFILIATED MARINE CONTRACTORS, INC.    By:    /s/ Quinn J. Hébert      

 

     

Name: Quinn J. Hébert

Title: Chairman of the Board, President

and Chief Executive Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

  CAL DIVE OFFSHORE CONTRACTORS, INC.   By:    /s/ Quinn J. Hébert     

 

    

Name: Quinn J. Hébert

Title: Chairman of the Board, President

and Chief Executive Officer

  FLEET PIPELINE SERVICES, INC.   By:    /s/ Quinn J. Hébert     

 

    

Name: Quinn J. Hébert

Title: Chairman of the Board, President

and Chief Executive Officer

  GULF OFFSHORE CONSTRUCTION, INC.   By:    /s/ Quinn J. Hébert     

 

    

Name: Quinn J. Hébert

Title: Chairman of the Board, President

and Chief Executive Officer

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.

WELLS FARGO SECURITIES, LLC

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

Acting as Representatives of the

several Initial Purchasers named in

the attached Schedule A.

 

By:    Wells Fargo Securities, LLC      By:    /s/ David Herman      

 

     

Name: David Herman

Title:   Director

   By:    Merrill Lynch, Pierce, Fenner & Smith      

Incorporated

   By:    /s/ Oscar Brown      

 

     

Name: Oscar Brown

Title:   Managing Director

  

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Principal
Amount of Firm
Notes to be
Purchased  

Wells Fargo Securities, LLC

     31,056,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     31,056,000   

Natixis Securities Americas LLC

     4,503,000   

Howard Weil Incorporated

     2,950,500   

Capital One Southcoast, Inc.

     2,872,500   

Banco Bilbao Vizcaya Argentaria, S.A.

     2,562,000   

Total

     75,000,000   



--------------------------------------------------------------------------------

SCHEDULE B

Pricing Term Sheet

Cal Dive International, Inc.

$75,000,000

5.00% Convertible Senior Notes due 2017

The information in this pricing term sheet (the “Pricing Term Sheet”)
supplements Cal Dive International, Inc.’s preliminary offering memorandum,
dated July 12, 2012 (the “Preliminary Offering Memorandum”), and supersedes the
information in the Preliminary Offering Memorandum only to the extent
inconsistent with the information in the Preliminary Offering Memorandum. In all
other respects, this Pricing Term Sheet is qualified in its entirety by
reference to the Preliminary Offering Memorandum, including all other documents
incorporated by reference therein. Terms used herein but not defined herein
shall have the respective meanings as set forth in the Preliminary Offering
Memorandum. All references to dollar amounts are references to U.S. dollars.

 

Issuer:    Cal Dive International, Inc., a Delaware corporation.
Ticker / Exchange for Common Stock:    DVR / The New York Stock Exchange
(“NYSE”). Title of Securities:    5.00% Convertible Senior Notes due 2017 (the
“Notes”). Offering Size:    $75,000,000 aggregate principal amount of Notes
($86,250,000 aggregate principal amount of Notes if the initial purchasers
exercise their over-allotment option in full). Subsidiary Guarantees:    The
subsidiary guarantors (as defined in the Preliminary Offering Memorandum, the
“Subsidiary Guarantors”) will, jointly and severally, unconditionally guarantee
the Notes on a senior unsecured basis. Trade Date:    July 13, 2012. Settlement
Date:    July 18, 2012. Issue Price:    The Notes will be issued at a price of
100% of their principal amount, plus accrued interest, if any, from the
Settlement Date. Maturity:    The Notes will mature on July 15, 2017, unless
earlier converted or purchased by the Issuer. Interest Rate:    5.00% per year.
Interest Payment Dates:    Interest will accrue from the Settlement Date and
will be payable in cash semi-annually in arrears on January 15 and July 15 of
each year, beginning on January 15, 2013. Ranking:    The book value of the
assets of the Issuer’s subsidiaries (other than the Subsidiary Guarantors) was
$254.8 million as of March 31, 2012 and revenue and operating income for the
Issuer’s subsidiaries (other than the Subsidiary Guarantors) for the year ended
March 31, 2012 was $29.4 million and $0.6 million, respectively.



--------------------------------------------------------------------------------

NYSE Closing Sale Price on July 12,
2012:    $1.87 per share of the Issuer’s common stock. Conversion Premium:   
Approximately 20% above the NYSE Closing Sale Price on July 12, 2012. Initial
Conversion Rate:    445.6328 shares of the Issuer’s common stock per $1,000
principal amount of Notes. Initial Conversion Price:    Approximately $2.24 per
share of the Issuer’s common stock. Use of Proceeds:   

The Issuer estimates that the net proceeds from the Notes offering will be
approximately $71.5 million (or approximately $82.0 million if the initial
purchasers exercise their over-allotment option in full), after deducting
initial purchasers’ discounts and commissions and estimated expenses payable by
the Issuer.

 

The Issuer expects to use the net proceeds from the Notes offering to prepay a
portion of the remaining balance on its term loan and to pay related transaction
fees and expenses.

Joint Book-Running Managers:   

Wells Fargo Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

Co-Managers:   

Natixis Securities Americas LLC

Howard Weil Incorporated

Capital One Southcoast, Inc.

Banco Bilbao Vizcaya Argentaria, S.A.

CUSIP Number:    12802TAA9 ISIN Number:    US12802TAA97 Adjustment to Conversion
Rate
Upon a Conversion in Connection
with a Make-Whole Fundamental
Change:    The following table sets forth, for specified stock prices and
effective dates, the number of additional shares, if any, by which the
conversion rate will be increased for a holder that converts a Note in
connection with a “make-whole fundamental change” (as defined in the Preliminary
Offering Memorandum) having such effective date and stock price:

 

     Stock Price  

Effective Date

   $1.87      $2.00      $2.25      $2.50      $2.75      $3.00      $3.50     
$4.00      $5.00      $6.00      $8.00      $10.00  

July 18, 2012

     89.1265         81.2792         69.8361         61.3224         54.5930   
     49.0719         40.4661         34.0322         25.0302         19.0300   
     11.5422         7.1101   

July 15, 2013

     89.1265         71.5657         60.4423         52.7364         46.8701   
     42.1369         34.8189         29.3612         21.7278         16.6394   
     10.2803         6.4794   

July 15, 2014

     89.1265         61.2332         49.6908         42.6808         37.7519   
     33.9145         28.0715         23.7305         17.6600         13.6134   
     8.5551         5.5215   

July 15, 2015

     89.1265         54.3672         37.5552         30.9548         27.0567   
     24.2572         20.1103         17.0410         12.7474         9.8850   
     6.3073         4.1606   

July 15, 2016

     89.1265         54.3672         23.8423         17.0940         14.5181   
     12.9995         10.8103         9.1820         6.9024         5.3827      
  3.4831         2.3434   

July 15, 2017

     89.1265         54.3672         0.0000         0.0000         0.0000      
  0.0000         0.0000         0.0000         0.0000         0.0000        
0.0000         0.0000   

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •  

if the stock price is between two stock prices listed in the table or the
effective date is between two effective dates listed in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
and the earlier and later effective dates, as applicable, based on a 365-day
year.



--------------------------------------------------------------------------------

  •  

if the stock price is greater than $10.00 per share (subject to adjustment in
the same manner as the stock prices set forth in the column headings of the
table above as described in the Preliminary Offering Memorandum), no additional
shares will be added to the conversion rate.

 

  •  

if the stock price is less than $1.87 per share (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above as described in the Preliminary Offering Memorandum), no additional shares
will be added to the conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
534.7593 shares per $1,000 principal amount of Notes, subject to adjustment at
the same time and in the same manner as the conversion rate as set forth under
“Description of Notes—Conversion Rights—Conversion Rate Adjustments” in the
Preliminary Offering Memorandum.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy the Notes nor shall there be any sale of the Notes in any state
in which such solicitation or sale would be unlawful prior to registration or
qualification of the Notes under the laws of any such state.

Neither the Notes nor the shares of common stock, if any, issuable upon
conversion of the Notes have been registered under the Securities Act of 1933,
as amended (the “Securities Act”), or any state securities laws, and neither may
be offered or sold within the United States or to, or for the account or benefit
of, U.S. persons except pursuant to an exemption from, or in a transaction not
subject to, the registration requirements of the Securities Act or any other
applicable securities laws. Accordingly, the Notes are being offered and sold
only to “qualified institutional buyers” (as defined in Rule 144A under the
Securities Act). The Notes are not transferable except in accordance with the
restrictions described under “Notice to Investors” in the Preliminary Offering
Memorandum.

ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS
COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES WERE
AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.



--------------------------------------------------------------------------------

SCHEDULE C

Issuer Written Information

1. Pricing Term Sheet dated July 12, 2012.

2. 2nd Quarter Earnings Press Release dated July 12, 2012.



--------------------------------------------------------------------------------

ANNEX A

Significant Subsidiaries

Cal Dive Offshore Contractors, Inc., a Delaware corporation

Cal Dive Vessels International, Ltd., a Cayman Islands company

Cal Dive International Pte. Ltd., a company organized under the laws of
Singapore

HOC Offshore S de RL de CV, a Mexican company

Cal Dive International (Australia) Pty Limited, an Australian company

Guarantors

CDI Renewables, LLC, a Delaware limited liability company

Affiliated Marine Contractors, Inc., a Delaware corporation

Cal Dive Offshore Contractors, Inc., a Delaware corporation

Fleet Pipeline Services, Inc., a Delaware corporation

Gulf Offshore Construction, Inc., a Delaware corporation



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Comfort Letter from Ernst & Young LLP]

This draft is furnished solely for the purpose of indicating the form of the
letter that we would expect to be able to furnish Wells Fargo Securities, LLC
and Merrill Lynch, Pierce, Fenner & Smith Incorporated in response to their
request, the matters expected to be covered in the letter, and the nature of the
procedures which we would expect to carry out with respect to such matters.
Based on our discussions with Wells Fargo Securities, LLC and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, it is our understanding that the procedures
outlined in this draft letter are those they wish us to follow. Unless Wells
Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith Incorporated
inform us otherwise, we shall assume there are no additional procedures they
wish us to follow. The text of the letter itself will depend, of course, upon
the results of the procedures, which we would not expect to complete until
shortly before the letter is given and in no event before the cutoff date
indicated therein. The restrictions expressed in the concluding paragraph apply
to this draft.

July _, 2012

Cal Dive International, Inc.

2500 CityWest Blvd.

Suite 2200

Houston, TX 77042

And

Wells Fargo Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

As Representatives of the Several Placement Agents

c/o

Wells Fargo Securities, LLC

375 Park Avenue

New York, NY 10152

Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Dear Ladies and Gentlemen:

We have audited the consolidated balance sheets of Cal Dive International, Inc.
and subsidiaries (the “Company”) as of December 31, 2011 and 2010, and the
consolidated statements of operations, stockholders’ equity and comprehensive
income and cash flows for each of the three years in the period ended
December 31, 2011, all included in the Company’s Annual Report on Form 10-K for
the year ended December 31, 2011 and incorporated by reference in the Offering
Memorandum for sale of $75 million of __% convertible senior notes (“senior
convertible notes”) of the Company due 2017. Our report with respect thereto is
incorporated by reference in the Offering Memorandum. This Offering Memorandum,
dated July __, 2012, is herein referred to as the “Offering

 

A-1



--------------------------------------------------------------------------------

Memorandum.” Also, we have audited the effectiveness of the Company’s internal
control over financial reporting as of December 31, 2011 as indicated in our
report dated March 2, 2012, which is included in the Company’s Annual Report on
Form 1 0-K for the year ended December 31, 2011 and incorporated by reference in
the Offering Memorandum.

This letter is being furnished in reliance upon your representation to us that:

 

  a. You are knowledgeable with respect to the due diligence review process that
would be performed if this placement of securities were being registered
pursuant to the Securities Act of 1933 (the “Act”).

 

  b. In connection with the offering of senior convertible notes, the review
process you have performed is substantially consistent with the due diligence
review process that you would have performed if this placement of securities
were being registered pursuant to the Act.

In connection with the Offering Memorandum:

 

  1. We are an independent registered public accounting firm with respect to the
Company within the meaning of the Act and the applicable rules and regulations
thereunder adopted by the Securities and Exchange Commission (SEC) and the
Public Company Accounting Oversight Board (United States) (PCAOB).

 

  2. We have not audited any financial statements of the Company as of any date
or for any period subsequent to December 31, 2011. The purpose (and therefore
the scope) of our audit for the year ended December 31, 2011 was to enable us to
express our opinion on (i) the financial statements as of December 31, 2011, and
for the year then ended, but not on the financial statements for any interim
period within that year, (ii) the effectiveness of the Company’s internal
control over financial reporting, as of December 31, 2011, but not on the
effectiveness of the Company’s internal control over financial reporting as of
any date or for any period within the year ended December 31, 2011. Therefore,
we are unable to and do not express any opinion on: the unaudited consolidated
balance sheet at March 31, 2012; the unaudited consolidated statements of
operations, comprehensive loss and cash flows for the three-month periods ended
March 31, 2012 and 2011, incorporated by reference in the Offering Memorandum;
or the financial position, results of operations or cash flows as of any date or
for any period subsequent to December 31, 2011; or on the effectiveness of the
Company’s internal control over financial reporting as of any date or for any
period within the year ended December 31, 2011 or subsequent to December 31,
2011.

 

  3.

For purposes of this letter we have read the 2012 minutes of the meetings of the
shareholders, the Board of Directors and the Board Committees (Audit, Corporate,
Governance & Nominating, Compensation and Stockholders) of the Company and its
subsidiaries as set forth in the minutes books through July 9, 2012, officials
of the Company having advised us that the minutes of all such

 

A-2



--------------------------------------------------------------------------------

  meetings through that date were set forth therein. For those meetings where
minutes have not yet been finalized or prepared, draft minutes or agendas were
reviewed and/or we have discussed with the Company the actions taken at such
meetings. We also have carried out other procedures to July 9, 2012 as follows
(our work did not extend to the period from July 10, 2012 to July__, 2012
inclusive):

 

  a. With respect to the three-month periods ended March 31, 2012 and 2011, we
have performed the procedures specified by the PCAOB for a review of interim
financial information as described in AU 722, Interim Financial Information, on
the unaudited consolidated balance sheet at March 31, 2012 and the unaudited
consolidated statements of operations, comprehensive loss and cash flows for the
three-month periods ended March 31, 2012 and 2011, incorporated by reference in
the Offering Memorandum.

 

  b. With respect to the period from April 1, 2012 to May 31, 2012, we have:

 

  1. read the unaudited financial statements as of and for the periods ended
May 31, 2012 and 2011 furnished to us by the Company, officials of the Company
having advised us that no such financial statements as of any date or for any
period subsequent to May 31, 2012 were available and the financial information
as of and for the periods ended May 31, 2012 and 2011 is incomplete in that it
omits the statements of cash flows and other disclosures; and

 

  2. inquired of certain Officials of the Company who have responsibility for
financial and accounting matters as to whether the unaudited consolidated
financial statements referred to under 3.b.(1) are stated on a basis
substantially consistent with that of the audited consolidated financial
statements incorporated by reference in the Offering Memorandum.

The foregoing procedures do not constitute an audit conducted in accordance with
the standards of the PCAOB. Also, they would not necessarily reveal matters of
significance with respect to comments in the following paragraphs. Accordingly,
we make no representation as to the sufficiency of the foregoing procedures for
your purposes.

 

  4. Nothing came to our attention as a result of the foregoing procedures that
caused us to believe that:

 

  a.

any material modifications should be made to the unaudited consolidated
financial statements described in 3.a. above, incorporated by reference in the
Offering Memorandum, for them to be in conformity with US generally accepted
accounting principles. Additionally as disclosed in the Offering Memorandum on
page__, those financial statements have not yet

 

A-3



--------------------------------------------------------------------------------

  been revised to reflect the adoption of ASU 2011-05, Presentation of
Comprehensive Income, as amended by ASU 2011-12, Deferral of the Effective Date
for Amendments to the Presentation of Reclassifications of Items Out of
Accumulated Other Comprehensive Income in Accounting Standards Update
No. 2011-05; or

 

  b. (i) at May 31, 2012, there was any change in the capital stock, increase in
long-term debt or any decrease in consolidated net current assets or
shareholders’ equity of the consolidated companies as compared with the amounts
shown in the March 31, 2012 unaudited consolidated balance sheet included in the
Offering Memorandum; or (ii) for the period from April 1, 2012 to May 31, 2012,
there were any decreases, as compared with the corresponding period in the
preceding year, in consolidated net revenues or in the total or basic per-share
amount of consolidated net income, except as follows:

 

     3/31/2012      5/31/2012  

Long-term Debt

     152,100,000         171,600,000   

Stockholders’ Equity

     306,578,034         297,530,144   

 

  5. As mentioned under 3.b.(1) above, Company officials have advised us that no
consolidated financial statements as of any date or for any period subsequent to
May 31, 2012 are available; accordingly, the procedures carried out by us with
respect to changes in financial statement items after May 31, 2012 have, of
necessity, been even more limited than those with respect to the periods
referred to in 3. above. We have inquired of certain officials of the Company
who have responsibility for financial and accounting matters as to whether:
(i) at July 9, 2012 there was any change in the capital stock, increase in
long-term debt or any decrease in consolidated net current assets or
stockholders’ equity of the consolidated companies as compared with the amounts
shown on the March 31, 2012 unaudited consolidated balance sheet incorporated by
reference in the Offering Memorandum, or (ii) for the period from April 1, 2012
to July 9, 2012, there was any decrease, as compared with the corresponding
period in the preceding year, in consolidated net revenues or in the total or
per-share amounts of consolidated net income. Officials of the Company stated
that there were no financial statements available subsequent to May 31, 2012,
and therefore they had no basis on which to make representations and could not
respond to our inquiries about changes, increases, or decreases, except for
changes, increases or decreases that the Offering Memorandum discloses have
occurred.

 

  6. At your request, we have also read the items identified by you on the
attached copies of pages from the Offering Memorandum, December 31, 2011 Form
10-K, March 31, 2012 Form 10-Q and 2012 Proxy Statement Pursuant to
Section 14(a), and have performed the following procedures, which were applied
as indicated with respect to the letters explained below:

 

A-4



--------------------------------------------------------------------------------

  A Compared dollar amounts to the amounts in the audited consolidated financial
statements described in the introductory paragraph of this letter to the extent
such amounts are included or can be derived from such statements and found them
to be in agreement, after consideration of rounding. Those financial statements
have not been revised to reflect the adoption of ASU 2011-05, Presentation of
Comprehensive Income, as amended by ASU 2011-12, Deferral of the Effective Date
for Amendments to the Presentation of Reclassifications of Items Out of
Accumulated Other Comprehensive Income in Accounting Standards Update
No. 2011-05.

 

  B Compared the dollar and other amounts not derived directly from audited
consolidated financial statements described in the introductory paragraph of
this letter or to amounts in the unaudited consolidated financial statements
described in paragraph 2 above, to amounts in the Company’s accounting records
to the extent such amounts could be so compared directly and found them to be in
agreement, after consideration of rounding.

 

  C Compared the dollar and other amounts not derived directly from audited
consolidated financial statements described in the introductory paragraph of
this letter or to amounts in the unaudited consolidated financial statements
described in paragraph 2 above, or that could not be compared directly to the
Company’s accounting records, to amounts in analyses prepared by the Company
from its accounting records and found them to be in agreement, after
consideration of rounding.

 

  D Compared the dollar amounts to amounts in the unaudited consolidated
financial statements described in paragraph 2 above, to the extent that such
amounts are included in or can be derived from such statements and found them to
be in agreement, after consideration of rounding.

 

  E Proved the arithmetic accuracy of the percentages or amounts based on the
data in the above-mentioned financial statements, accounting records, and
analyses. However, we make no representation to the completeness or
appropriateness of the explanation of any increase or decrease. Capitalization
is defined as Stockholders’ Equity plus Long-Term Debt. Working Capital is
defined as Current Assets minus Current Liabilities. Net debt position is
defined as outstanding debt minus cash and cash equivalents. Net loss adjusted
for non-cash items is defined as net loss plus depreciation and amortization
expense, stock compensation expense, deferred income tax expense, gain or loss
on sale of assets, amortization of deferred financing costs and asset
impairment. Long term debt, less current maturities is defined as outstanding
debt minus current portion.

 

  F Compared the dollar amounts of the cash severance payment to the Separation
Agreement between the named individual and the Company.

 

A-5



--------------------------------------------------------------------------------

  G Compared the dollar amounts of “Salary” and “Non-Equity Incentive Plan
Compensation” for each named executive listed in the summary compensation table
with the corresponding amounts shown in the individual employee earnings record
for the years 2011, 2010 and 2009 and found them to be in agreement. We compared
the dollar amounts of “Non-Equity Incentive Plan Compensation” for each named
executive listed in the summary Compensation table with the corresponding
amounts included in the Compensation Committee Meeting minutes for the years
2011, 2010 and 2009 and found them to be in agreement. We also compared the
dollar amounts of “Fees Earned or paid in Cash” for each named director in the
director compensation table with the corresponding amounts shown in the
individual director earnings records for the year 2011.

 

  H Compared the non-cash stock compensation expense amount in the audited
consolidated financial statements, noting the amount was $9,565 thousand versus
$9,563 thousand as presented.

 

  I Compared dollar amounts to the amounts in the audited consolidated financial
statements included in the 2009 and 2008 Form 10-K’s or the unaudited
consolidated financial statements included in the March 31, 2011 Form 10-Q to
the extent such amounts are included or can be derived from such statements and
found them to be in agreement, after consideration of rounding. Those financial
statements have not been revised to reflect the adoption of ASU 2011-05,
Presentation of Comprehensive Income, as amended by ASU 2011-12, Deferral of the
Effective Date for Amendments to the Presentation of Reclassifications of Items
Out of Accumulated Other Comprehensive Income in Accounting Standards Update
No. 2011-05.

 

  J Compared the amounts adjusted for the issuance of the $75 million senior
convertible notes to be offered by means of the Offering Memorandum and for the
proposed use of a portion of the proceeds thereof as well as the sale of the
Eclipse and Singapore facility to prepay portions of the Term Loan, as described
under “Use of Proceeds,” with the amounts shown under the caption “As Adjusted,”
and found such amounts to be in agreement. We make no representation as to
whether the transaction will take place or the amount of proceeds from the
transaction. We make no representation as to the reasonableness of the “Use of
Proceeds” or whether such use will actually take place.

 

  K Compared the ratio and amounts to audited or unaudited financial statements
and found them to be in agreement. We (a) compared the ratios and amounts on the
schedule to corresponding amounts appearing in or calculated from the audited or
unaudited financial statements and found such amounts to be in agreement and
(b) proved arithmetic accuracy of the schedule. However, we make no comment as
to the appropriateness or completeness of the Company’s definition and
methodology for calculating the Ratio of Earnings to Fixed Charges or
calculation of the estimate of interest in rental expense.

 

A-6



--------------------------------------------------------------------------------

We make no comments as to the appropriateness or completeness of the Company’s
determination of the Regulation S-K requirements for quantitative and
qualitative disclosures about market risks, nor with respect to the
reasonableness of the assumptions underlying the disclosures.

We make no representations as to questions of legal interpretation regarding the
completeness or appropriateness of the Company’s determination of what
constitutes executive compensation for purposes of the SEC disclosure
requirements on executive compensation.

It should be noted that EBITDA (as defined in the Offering Memorandum) is not a
measure of operating performance or liquidity defined by U.S. generally accepted
accounting principles and may not be comparable to similarly titled measures
presented by other companies. We make no comment about the Company’s definition,
calculation or presentation of EBITDA, its manner of presentation or its
appropriateness or usefulness for any purposes.

 

  7. Our audits of the consolidated financial statements for the periods
referred to in the introductory paragraph of this letter were comprised of audit
tests and procedures deemed necessary for the purpose of expressing an opinion
on such financial statements taken as a whole. For neither the periods referred
to therein nor any other period did we perform audit tests for the purpose of
expressing an opinion on individual balances of accounts or summaries of
selected transactions such as those enumerated above and, accordingly, we do not
express an opinion thereon.

 

  8. It should be understood that we make no representations as to questions of
legal interpretation or as to the sufficiency for your purposes of the
procedures enumerated in the preceding paragraph; also, such procedures would
not necessarily reveal any material misstatement of the information identified
in 6. above. Further, we have addressed ourselves solely to the foregoing data
as set forth in the Offering Memorandum and make no representations as to the
adequacy of disclosure or as to whether any material facts have been omitted.

 

  9. This letter is solely for the information of the addressees, as
representative of the several placement agents, and to assist the sale agents in
conducting and documenting their investigation of the affairs of the Company in
connection with the offering of the securities covered by the Offering
Memorandum, and it is not to be used, circulated, quoted or otherwise referred
to for any purpose, including but not limited to the purchase or sale of
securities, nor is it to be filed with or referred to in whole or in part in the
Offering Memorandum or any other document, except that reference may be made to
it in the Purchase Agreement or in any list of closing documents pertaining to
the offering of securities covered by the Offering Memorandum.

 

A-7



--------------------------------------------------------------------------------

Very truly yours,

 

Exhibits:    Exhibit I    Offering Memorandum Exhibit II    December 31, 2011
Form 10-K Exhibit III    March 31, 2012 Form 10-Q Exhibit IV    2012 Proxy
Statement Pursuant to Section 14(a)

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Opinion of Jones Walker]

Opinion of Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.,
counsel for the Company to be delivered pursuant to Section 5(c) of the Purchase
Agreement.

References to the Final Offering Memorandum in this Exhibit B include any
supplements thereto at the Closing Date1.

(i) The Company’s authorized equity capitalization is as set forth in or
incorporated by reference into the General Disclosure Package and the Final
Offering Memorandum. The authorized, issued and outstanding capital stock of the
Company (including the Common Stock) conform in all material respects to the
descriptions thereof set forth in the General Disclosure Package and the Final
Offering Memorandum under the caption “Description of Capital Stock”.

(ii) The Purchase Agreement has been duly authorized by all necessary corporate
action on the part of the Company and each Guarantor and has been duly executed
and delivered by the Company and each Guarantor.

(iii) The Indenture has been duly authorized, executed and delivered by the
Company and each Guarantor and (assuming the due authorization, execution and
delivery thereof by the Trustee) constitutes a valid and binding agreement of
the Company and each Guarantor, enforceable against the Company and each
Guarantor in accordance with its terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency (including, without limitation, all laws
relating to fraudulent transfers), reorganization, moratorium or similar laws
affecting enforcement of creditors’ rights generally and except as enforcement
thereof is subject to general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
(regardless of whether enforcement is considered in a proceeding in equity or at
law).

(iv) The Notes are in the form contemplated by the Indenture, have been duly
authorized, executed, issued and delivered by the Company and, assuming that the
Notes have been duly authenticated by the Trustee in the manner described in its
certificate delivered to you today in the manner provided in the Indenture
(which fact such counsel need not determine by an inspection of the Notes), the
Notes constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or
similar laws affecting enforcement of creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity, including,
without limitation, concepts of materiality, reasonableness, good faith and fair
dealing (regardless of whether enforcement is considered in a proceeding in
equity or at law), and will be entitled to the benefits of the Indenture.

 

 

1 

Opinions will be brought down to any Subsequent Closing Date, if applicable.

 

B-1



--------------------------------------------------------------------------------

(v) The Guarantees with respect to the Notes of each Guarantor are in the form
contemplated by the Indenture, have been duly authorized by such Guarantor and,
assuming that the Notes have been duly authenticated by the Trustee in the
manner described in its certificate delivered to you today in the manner
provided in the Indenture (which fact such counsel need not determine by an
inspection of the Notes), the Guarantees constitute valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency (including, without limitation, all laws relating to
fraudulent transfers), reorganization, moratorium or similar laws affecting
enforcement of creditors’ rights generally and except as enforcement thereof is
subject to general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether enforcement is considered in a proceeding in equity or at law), and will
be entitled to the benefits of the Indenture.

(vi) The Securities and the Indenture conform as to legal matters in all
material respects to the descriptions thereof contained in the General
Disclosure Package and the Final Offering Memorandum.

(vii) The maximum number of shares of Common Stock initially issuable upon
conversion of the Notes (including the maximum number of shares of Common Stock
that may be issued upon conversion of the Notes in connection with a make-whole
fundamental change), assuming the Company elects to issue and deliver solely
shares of Common Stock in respect of all such conversions, have been duly
authorized and reserved for issuance upon such conversion by all necessary
corporate action and any such shares of Common Stock, when issued upon such
conversion, will be validly issued and will be fully paid and non-assessable.

(viii) Each document filed pursuant to the Exchange Act (other than the
financial statements and supporting schedules included therein, as to which no
opinion need be rendered) and incorporated or deemed to be incorporated by
reference into the General Disclosure Package and the Final Offering Memorandum
appears on its face to have complied when so filed as to the form in all
material respects with the requirements of the Exchange Act.

(ix) The statements in each of the General Disclosure Package and the Final
Offering Memorandum under the captions, “Description of Capital Stock” and
“Material U.S. Federal Tax Consequences for Non-U.S. Holders of Common Stock”,
insofar as such statements constitute summaries of law, summaries of legal
matters or legal proceedings, or legal conclusions, have been reviewed by such
counsel and accurately present and summarize, in all material respects, the
matters referred to therein.

(x) No registration under the Securities Act of the Securities is required in
connection with the issuance and sale of the Securities to the Initial Purchaser
as contemplated by the Purchase Agreement and the General Disclosure Package and
the Final Offering Memorandum or in connection with the initial resale of the
Securities by the Initial Purchaser in accordance with the Purchase Agreement,
and, the Indenture is not required to be qualified under the TIA, in each case
assuming (i) that the purchasers who buy the Notes in the initial resale thereof
are “qualified institutional buyers” as defined in Rule 144A promulgated under
the Securities Act, (ii) the accuracy of each Initial Purchaser’s
representations in Section 6(c) of the Purchase Agreement and those of the
Company contained in the Purchase Agreement regarding the absence of a general
solicitation in connection with the sale of the Securities to the Initial
Purchaser and the initial resale thereof and (iii) the due performance by such
Initial Purchaser of the covenants and agreements set forth in the Purchase
Agreement.

 

B-2



--------------------------------------------------------------------------------

(xi) The execution and delivery of the Purchase Agreement, the Indenture and the
Notes by the Company and each Guarantor, as applicable, and the performance by
the Company and each Guarantor, as applicable, of its obligations thereunder
(other than performance by the Company and each Guarantor of its obligations
under the indemnification and contribution sections of the Purchase Agreement,
as to which no opinion shall be rendered) (i) will not result in any violation
of the provisions of the charter or by-laws or other organizational documents,
as applicable, of the Company or any subsidiary; (ii) will not constitute a
breach of, or Default under, or result in the creation or imposition of any
lien, charge or encumbrance upon any material property or assets of the Company
pursuant to the Company’s credit agreement dated as of April 26, 2011, as
amended by Amendment No. 1 dated October 7, 2011 and Amendment No. 2 dated
July 9, 2012, as may be further amended, among Cal Dive International, Inc., the
lenders named therein and Bank of America, N.A., as administrative agent, and
(iii) does not require the consent, approval, authorization or other order of,
or registration or filing with, any court or other governmental authority or
agency, except as required under the Securities Act, applicable state securities
or blue sky laws, the rules and regulations of the NYSE and from the FINRA.

(xii) Neither the Company nor any Guarantor and, after giving effect to the
offering and sale of the Notes as described in each of the General Disclosure
Package and the Final Offering Memorandum, will be an “investment company”
within the meaning of Investment Company Act.

Such counsel shall also state that such counsel has participated in conferences
with officers and other representatives of the Company, representatives of the
independent public or certified public accountants for the Company and
representatives of the Initial Purchasers at which the contents of the General
Disclosure Package and the Final Offering Memorandum, and any supplements or
amendments thereto, and related matters were discussed and, although such
counsel is not passing upon and does not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the General
Disclosure Package or the Final Offering Memorandum including the documents
incorporated by reference therein (other than as specified above), and any
supplements or amendments thereto, on the basis of the foregoing, no facts have
come to their attention which would cause them to believe that (i) as of 8:30
P.M. New York City time on July 12, 2012, the General Disclosure Package
contained any untrue statement of a material fact or omitted to state a material
fact necessary in order to make the statements therein, in the light of
circumstances under which they were made, not misleading; or (ii) the Final
Offering Memorandum, as of its date and at the Closing Date or any Subsequent
Closing Date, as the case may be, contained any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; it being understood that such counsel need express no
belief as to the financial statements or schedules or other financial or
accounting data derived therefrom, included or incorporated by reference into
the General Disclosure Package or the Final Offering Memorandum or any
amendments or supplements thereto.

 

B-3



--------------------------------------------------------------------------------

Whenever such counsel’s opinion is given with respect to the existence or
absence of facts (or legal conclusions which are based upon the existence or
absence of facts), and is indicated to be based on such counsel’s knowledge, it
is intended to signify that no information has come to the attention of any
attorney in such counsel’s firm who regularly handles the Company’s legal
matters or who has devoted substantive time or attention to the Company’s legal
matters that would give any such person actual knowledge of the existence or
absence of such facts. However, except to the extent expressly set forth herein,
such counsel has not undertaken any independent investigation or inquiry to
determine or verify the existence or absence of such facts, and no inference as
to such counsel’s knowledge of the existence or absence of such facts should be
drawn from such counsel’s representation of the Company.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, Delaware Limited Liability Company Act or the federal
law of the United States, to the extent they deem proper and specified in such
opinion, upon the opinion (which shall be dated the Closing Date shall be
satisfactory in form and substance to the Initial Purchasers, shall expressly
state that the Initial Purchasers may rely on such opinion as if it were
addressed to them and shall be furnished to the Representatives) of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; provided, however, that such
counsel shall further state that they believe that they and the Initial
Purchasers are justified in relying upon such opinion of other counsel, and
(B) as to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Company and public officials.

Such counsel may state that its opinion is being rendered to you in connection
with the offering and sale of the Securities and accordingly, may not be relied
upon by you for any other purpose or furnished to, or relied on by, any other
person without such counsel’s prior written consent. Such counsel may state that
it expresses no opinion as to any matter other than those matters expressly set
forth above, and no other opinion is to, or may be, interpreted or implied
herefrom. This opinion is given on the date hereof and is based upon facts and
circumstances currently known to such counsel, and such counsel may state that
it undertakes no, and hereby disclaims any, obligation to advise you of any
change in the matters set forth herein.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

[Form of Opinion of General Counsel]

Opinion of Lisa Buchanan, General Counsel of the Company, to be delivered
pursuant to Section 5(c) of the Purchase Agreement.

References to the Final Offering Memorandum in this Exhibit C include any
supplements thereto at the Closing Date.2

(i) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware.

(ii) The Company has corporate power and authority to own, lease and operate its
properties and to conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum and to enter into and perform its
obligations under the Purchase Agreement.

(iii) The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction listed on Schedule I
hereto.

(iv) Each Guarantor and Significant Subsidiary of the Company listed on Schedule
II hereto has been duly incorporated or formed, as the case may be, and is
validly existing as a corporation or other entity in good standing under the
laws of the jurisdiction of its incorporation or formation, has corporate or
other power and authority to own, or lease, as the case may be, and to operate
its properties and to conduct its business as described in or incorporated by
reference into the General Disclosure Package and the Final Offering Memorandum
and is duly qualified as a foreign corporation or other entity to transact
business and is in good standing in each jurisdiction listed on Schedule II
hereto.

(v) All of the issued and outstanding capital stock or other equity interest of
each Guarantor and Significant Subsidiary of the Company listed on Schedule II
has been duly authorized and validly issued, is fully paid and non-assessable
and, to the knowledge of such counsel, is owned by the Company, directly or
through subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance or, to the knowledge of such counsel, any pending or
threatened claim other than as described in or incorporated by reference into
the General Disclosure Package and the Final Offering Memorandum.

(vi) All of the outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable.

(vii) No stockholder of the Company or any other person has any preemptive
right, right of first refusal or other similar right to subscribe for or
purchase securities of the Company arising (i) by operation of the charter or
by-laws of the Company or the General Corporation Law of the State of Delaware
or (ii) to the knowledge of such counsel, otherwise.

 

 

2 

Opinions will be brought down to any Subsequent Closing Date, if applicable.

 

C-1



--------------------------------------------------------------------------------

(viii) To the knowledge of such counsel, there are no legal or governmental
actions, suits or proceedings pending or threatened which would reasonably be
expected to result in a Material Adverse Effect, or which would reasonably be
expected to materially and adversely affect the consummation of the transactions
contemplated in the Purchase Agreement or of the performance by the Company or
any Guarantor of its obligations thereunder.

(ix) Except as disclosed in or incorporated by reference into the General
Disclosure Package and the Final Offering Memorandum, to the knowledge of such
counsel, there are no persons with registration or other similar rights to have
any equity or debt securities registered for sale or included in the offering
contemplated by the Purchase Agreement, except for such rights as have been duly
waived.

(x) The execution and delivery of the Purchase Agreement, the Indenture and the
Notes by the Company and the performance by the Company and each Guarantor of
its obligations thereunder (other than performance by the Company and each
Guarantor of its obligations under the indemnification and contribution sections
of the Purchase Agreement, as to which no opinion shall be rendered) (i) will
not constitute a breach of, or Default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any material property or
assets of the Company or any Guarantor pursuant to any instrument that is filed
as an Exhibit to the Company Annual Report on Form 10-K for the year ended
December 31, 2011, the Company’s Quarterly Report on Form 10-Q for the quarter
ended March 21, 2012 or any of the Company’s subsequent Current Reports on Form
8-K or the knowledge of such counsel, any other existing instrument; and
(ii) will not result in any violation of any statute, law, rule, judgment,
regulation, order or decree applicable to the Company or any of its subsidiaries
of any court, regulatory body, administrative agency, governmental body,
arbitrator or other authority having jurisdiction over the Company or any of its
subsidiaries or any of its or their properties.

Such counsel shall also state that such counsel has participated in conferences
with officers and other representatives of the Company, representatives of the
independent public or certified public accountants for the Company and
representatives of the Initial Purchasers at which the contents of the General
Disclosure Package and the Final Offering Memorandum, and any supplements or
amendments thereto, and related matters were discussed and, although such
counsel is not passing upon and does not assume any responsibility for the
accuracy, completeness or fairness of the statements contained in the General
Disclosure Package or the Final Offering Memorandum including the documents
incorporated by reference therein (other than as specified above), and any
supplements or amendments thereto, on the basis of the foregoing, no facts have
come to such counsel’s attention which would cause such counsel to believe that
(i) as of 8:30 P.M. New York City time on July 12, 2012, the General Disclosure
Package contained any untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
circumstances under which they were made, not misleading; or (ii) the Final
Offering Memorandum, as of its date and at the Closing Date or any Subsequent
Closing Date, as the case may be, contained any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not

 

C-2



--------------------------------------------------------------------------------

misleading; it being understood that such counsel need express no belief as to
the financial statements or schedules or other financial or accounting data
derived therefrom, included or incorporated by reference into the General
Disclosure Package or the Final Offering Memorandum or any amendments or
supplements thereto.

In rendering such opinion, such counsel may rely (A) as to matters involving the
application of laws of any jurisdiction other than the General Corporation Law
of the State of Delaware, Delaware Limited Liability Company Act or the federal
law of the United States, to the extent they deem proper and specified in such
opinion, upon the opinion (which shall be dated the Closing Date shall be
satisfactory in form and substance to the Initial Purchasers, shall expressly
state that the Initial Purchasers may rely on such opinion as if it were
addressed to them and shall be furnished to the Representatives) of other
counsel of good standing whom they believe to be reliable and who are
satisfactory to counsel for the Initial Purchasers; provided, however, that such
counsel shall further state that they believe that they and the Initial
Purchasers are justified in relying upon such opinion of other counsel, and
(B) as to matters of fact, to the extent they deem proper, on certificates of
responsible officers of the Company and public officials.

Such counsel may state that such counsel’s opinion is being rendered solely to
you in connection with the offering and sale of the Securities and, accordingly,
may not be relied upon by you for any other purpose or furnished to, or relied
on by, any other person without such counsel’s prior written consent. Such
counsel may state that such counsel expresses no opinion as to any matter other
than those matters expressly set forth above, and no other opinion is to, or may
be, interpreted or implied therefrom. This opinion is given as of the date
hereof and is based upon facts and circumstances currently known to such
counsel, and such counsel may state that such counsel undertakes no, and hereby
disclaims any, obligation to advise you of any change in the matters set forth
herein.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

July [    ], 2012

Wells Fargo Securities, LLC

Merrill Lynch, Pierce, Fenner & Smith

                Incorporated

As Representatives of the several Initial Purchasers

c/o

Wells Fargo Securities, LLC

375 Park Avenue

New York, NY 10152

Merrill Lynch, Pierce, Fenner & Smith

                Incorporated

One Bryant Park

New York, NY 10036

 

Re: Cal Dive International, Inc. (the “Company”)

Ladies and Gentlemen:

The undersigned is, or may during the Lock-Up Period (as defined below) become,
an owner of record or beneficially of certain shares of Common Stock of the
Company (“Common Stock”) or securities convertible into or exchangeable or
exercisable for Common Stock. The Company proposes to offer $[•] aggregate
principal amount of its [•]% Convertible Senior Notes due 2017 (the “Offering”)
for which you will act as the representatives of the initial purchasers. The
undersigned recognizes that the Offering will be of benefit to the undersigned
and will benefit the Company. The undersigned acknowledges that you and the
other initial purchasers are relying on the representations and agreements of
the undersigned contained in this letter in carrying out the Offering and in
entering into arrangements with the Company with respect to the Offering.

 

D-1



--------------------------------------------------------------------------------

In consideration of the foregoing, and except as provided in the following
paragraph, the undersigned hereby agrees that the undersigned will not (and will
cause any spouse or immediate family member of the spouse or the undersigned
living in the undersigned’s household not to), without the prior written consent
of Wells Fargo Securities, LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (collectively, the “Representatives”) (which consent may be
withheld in the sole discretion of the Representatives), directly or indirectly,
sell, offer, contract or grant any option to sell (including without limitation
any short sale), pledge, transfer, establish an open “put equivalent position”
or liquidate or decrease a “call equivalent position” within the meaning of Rule
16a-1(h) under the Securities Exchange Act of 1934, as amended, or otherwise
dispose of or transfer (or enter into any transaction which is designed to, or
might reasonably be expected to, result in the disposition of) including the
filing (or participation in the filing of) of a registration statement with the
Securities and Exchange Commission in respect of, any shares of Common Stock,
options or warrants to acquire shares of Common Stock, or securities
exchangeable or exercisable for or convertible into shares of Common Stock
currently or hereafter owned either of record or beneficially (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) by the
undersigned (or such spouse or family member), or publicly announce an intention
to do any of the foregoing, for a period commencing on the date hereof and
continuing through the close of trading on the date 90 days after the date of
the Final Offering Memorandum (the “Lock-Up Period”). In addition, the
undersigned agrees that, without the prior written consent of the
Representatives, it will not, during the Lock-Up Period, make any demand for or
exercise any right with respect to, the registration of any shares of Common
Stock or any security convertible into or exercisable or exchangeable for Common
Stock.

Notwithstanding the immediately preceding paragraph, the foregoing restrictions
shall not apply to (i) transfers of shares of Common Stock or options to
purchase shares of Common Stock made as a bona fide gift or gifts, provided that
the donee or donees thereof agree to be bound by the restrictions set forth
herein, (ii) transfers of shares of Common Stock or options to purchase shares
of Common Stock made to any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned, provided that the
trustee of the trust agrees to be bound by the restrictions set forth herein,
and provided further that any such transfer shall not involve a disposition for
value, or (iii) the transfer of shares of Common Stock to the Company by the
undersigned (either through the delivery of currently owned shares of Common
Stock or the withholding of shares of Common Stock by the Company) in
satisfaction of any tax withholding obligation of the undersigned or in payment
of the exercise price for any stock option exercised by the undersigned.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of shares of Common Stock or securities convertible into or
exchangeable or exercisable for Common Stock held by the undersigned except in
compliance with the foregoing restrictions.

This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.

 

D-2



--------------------------------------------------------------------------------

    Printed Name of Holder

By:

      Signature     Printed Name of Person Signing

(and indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity)

 

D-3